Exhibit 10.1

SUBSCRIPTION AGREEMENT

THIS SUBSCRIPTION AGREEMENT (this “Agreement”), is dated as of May 23, 2012, by
and between Cambridge Heart, Inc., a Delaware corporation (the “Company”), and
the subscribers identified on Schedule 1 hereto (the “Subscribers”).

WHEREAS, the Company and the Subscribers are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6) and/or Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “1933 Act”);

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Subscribers, as
provided herein, and the Subscribers shall purchase, in the aggregate, (i) up to
a maximum of $1,060,000 of principal amount (“Principal Amount”) secured
promissory notes of the Company (“Note” or “Notes”), a form of which is annexed
hereto as Exhibit A, convertible into shares of the Company’s Common Stock,
$0.001 par value (the “Common Stock”) at a per share conversion price set forth
in the Notes (“Conversion Price”); (ii) warrants (the “Warrants”) in the form
attached hereto as Exhibit B, to purchase shares of the Company’s Common Stock
(the “Warrant Shares”); and (iii) additional investment rights (the “Additional
Investment Rights”) granting the Subscriber the right to purchase an additional
amount of Notes and Warrants equal to twenty-five percent (25%) of the amount
purchased on the Closing Date, in the form annexed hereto as Exhibit C (the
“Offering”). The Notes, shares of Common Stock issuable upon conversion of the
Notes (the “Conversion Shares”), the Warrants and the Warrant Shares are
collectively referred to herein as the “Securities”. The terms Notes, Warrants,
Conversion Shares and Warrant Shares as employed herein shall include all of the
foregoing that may be issued and issuable upon exercise of the Additional
Investment Rights and conversion of the Notes and exercise of the Warrants
issuable upon exercise of the Additional Investment Rights;

WHEREAS, on January 17, 2012, the Company entered into two Subscription
Agreements between the Company and the subscribers parties thereto pursuant to
which the Company issued and sold Notes in the aggregate principal amount of
$2,500,000 and related Warrants and Additional Investment Rights (the “Initial
Closing”), on February 28, 2012, the Company entered into a Subscription
Agreement between the Company and the subscribers parties thereto pursuant to
which the Company issued and sold Notes in the aggregate principal amount of
$440,000 and related Warrants and Additional Investment Rights (the “Second
Closing,” and together with the Initial Closing, the “Previous Offerings”) and
it is contemplated that the Company may enter into one or more additional
Subscription Agreements pursuant to which it will sell additional Securities in
one or more Additional Offerings [as defined in Section 12(a)]; and

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Subscribers hereby agree as
follows:

1.1 Closing. Subject to the satisfaction or waiver of the terms and conditions
of this Agreement, on the “Closing Date” Subscribers shall purchase and the
Company shall sell to such Subscribers the Notes, Warrants and Additional
Investment Rights as described in Section 2 below. On or prior to the Closing
Date, the Company and each Subscriber shall deliver the items set forth in
Section 1.2 deliverable at or prior to the Closing. The date the Company
receives the funds from one or more Subscribers and releases its signature pages
to the Subscription Agreement shall be the Closing Date with respect to such
funds, and such receipt of funds is referred to herein as the “Closing.” There
shall be only one Closing under this Agreement, which shall occur at the offices
of Nutter McClennen & Fish located at 155 Seaport Boulevard, Boston,
Massachusetts or such other location as the parties shall mutually agree.

 

1



--------------------------------------------------------------------------------

1.2 Deliveries.

(a) Company Deliveries. On or prior to the Closing Date, the Company shall
deliver or cause to be delivered to each Subscriber or a duly designated
representative thereof the following:

(i) this Agreement duly executed by the Company;

(ii) the signed legal opinion referred to in Section 6, in substantially the
form annexed hereto as Exhibit E;

(iii) a Note in favor of such Subscriber in the Principal Amount set forth
opposite such Subscribers name on Schedule 1 hereto;

(iv) a Warrant registered in the name of such Subscriber to purchase the number
of shares of Common Stock set forth opposite such Subscriber’s name on Schedule
1 hereto;

(v) an Additional Investment Right registered in the name of such Subscriber
granting such Subscriber the right to purchase an additional amount of Notes and
Warrants equal to twenty-five percent (25%) of the amount purchased by such
Subscriber on the Closing Date;

(vi) the Security Agreement duly executed by the Company and the Collateral
Agent as well as a Secured Party Joinder (in the form of Annex D to the Security
Agreement) duly executed by the Company pursuant to which such Subscriber shall
be a Secured Party (as defined in the Security Agreement); and

(vii) copies of the Lock-Up Agreements duly executed by each of persons listed
on Schedule 9(y).

(b) Subscriber Deliveries. On or prior to the Closing Date, each Subscriber
shall deliver or cause to be delivered to the Company the following:

(i) this Agreement duly executed by such Subscriber;

(ii) such Subscriber’s Purchase Price as set forth on Schedule 1 by wire
transfer to an account specified in writing by the Company; and

(iii) a Secured Party Joinder (in the form of Annex D to the Security Agreement)
duly executed by such Subscriber pursuant to which such Subscriber shall be a
Secured Party (as defined in the Security Agreement).

2. Notes, Warrants and Additional Investment Rights.

(a) Notes. Subject to the satisfaction or waiver of the terms and conditions of
this Agreement, on the Closing Date, each Subscriber shall purchase from the
Company, and the Company shall sell to each such Subscriber, a Note in the
Principal Amount designated on Schedule 1 hereto for each such Subscriber’s
Purchase Price indicated thereon.

(b) Warrants. On the Closing Date, the Company will issue and deliver the
Warrants to the Subscribers. A Warrant to purchase one (1) Warrant Share will be
issued for each Eleven Cents ($0.11) of Purchase Price paid by each of the
Subscribers. The exercise price to acquire a Warrant Share upon exercise of a
Warrant shall be $0.15 per share, subject to reduction as described in the
Warrants. The Warrants shall be exercisable until four years after the date of
the Initial Closing.

 

2



--------------------------------------------------------------------------------

(c) Additional Investment Rights. On the Closing Date, the Company will issue
Additional Investment Rights to the Subscribers. The Additional Investment
Rights will represent the right to purchase additional Principal Amount of Notes
up to twenty-five percent (25%) of the Principal Amount acquired on the Closing
Date and a corresponding amount of Warrants as described in the Additional
Investment Right certificate, annexed hereto as Exhibit C. The Additional
Investment Right will be exercisable until one hundred eighty (180) days after
the date of the Initial Closing.

(d) Allocation of Purchase Price. The Purchase Price will be allocated by each
Subscriber, at each Subscriber’s election, among the components of the
Securities so that each component of the Securities will be fully paid and
non-assessable, and acquired for value.

3. Security Interest. On the Closing Date, the Subscribers will appoint a
collateral agent (the “Collateral Agent”) to act on behalf of the Subscribers as
set forth in a “Security Agreement,” a form of which is annexed hereto as
Exhibit D. The Collateral Agent will be granted a security interest in the
assets of the Company, which security interest will be memorialized in the
Security Agreement. The Company will acknowledge the appointment of a collateral
agent (the “Collateral Agent”) to act on behalf of the Subscribers as set forth
in the Security Agreement. The Company will execute such other agreements,
documents and financing statements reasonably requested by the Subscribers and
the Collateral Agent to memorialize and further protect the security interest
described herein, which will be filed at the Company’s expense with the
jurisdictions, states and counties designated by the Subscribers. Subsequent to
the Closing, the Company will also execute all such documents reasonably
necessary in the opinion of the Collateral Agent to memorialize and further
protect the security interest described herein which will be prepared and filed
at the Company’s expense with the jurisdictions, states and filing offices
designated by the Collateral Agent.

4. Subscriber Representations and Warranties. Each of the Subscribers hereby
represents and warrants to and agrees with the Company with respect only to such
Subscriber that:

(a) Organization and Standing of the Subscriber. Subscriber, to the extent
applicable, is an entity duly formed, validly existing and in good standing
under the laws of the jurisdiction of its formation.

(b) Authorization and Power. Such Subscriber has the requisite power and
authority to enter into and perform this Agreement and the other Transaction
Documents (as defined herein) and to purchase the Note, Warrants and Additional
Investment Rights being sold to it hereunder. The execution, delivery and
performance of this Agreement and the other Transaction Documents by such
Subscriber and the consummation by it of the transactions contemplated hereby
and thereby have been duly authorized by all necessary corporate or similar
action, and no further consent or authorization of Subscriber or its board of
directors, members or stockholders, if applicable, is required. This Agreement
and the other Transaction Documents have been duly authorized, executed and
delivered by such Subscriber and constitutes, or shall constitute, when executed
and delivered, a valid and binding obligation of such Subscriber, enforceable
against Subscriber in accordance with the terms thereof.

(c) No Conflicts. The execution, delivery and performance of this Agreement and
the other Transaction Documents and the consummation by such Subscriber of the
transactions contemplated hereby and thereby or relating hereto do not and will
not (i) result in a violation of such Subscriber’s charter documents, bylaws or
other organizational documents, if applicable; (ii) conflict with nor constitute
a default (or an event which with notice or lapse of time or both would become a
default) under any

 

3



--------------------------------------------------------------------------------

agreement to which such Subscriber is a party; or (iii) result in a violation of
any law, rule, or regulation, or any order, judgment or decree of any court or
governmental agency applicable to such Subscriber or its properties (except for
such conflicts, defaults and violations as would not, individually or in the
aggregate, have a material adverse effect on Subscriber). Such Subscriber is not
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under this Agreement and the other
Transaction Documents nor to purchase the Securities in accordance with the
terms hereof, provided that for purposes of the representation made in this
sentence, such Subscriber is assuming and relying upon the accuracy of the
relevant representations and agreements of the Company herein.

(d) Information on Company. Such Subscriber has been furnished with or has had
access to the EDGAR Website of the Commission to the Company’s filings made with
the Commission during the period from the date that is two years preceding the
date hereof through the tenth business day preceding the Closing Date
(hereinafter referred to collectively as the “Reports”). Except for the
information contained in the Private Placement Memorandum dated May 7, 2012 with
respect to the Offering, Subscribers are not deemed to have any knowledge of any
information not included in the Reports unless such information is delivered in
the manner described in the next sentence. In addition, such Subscriber may have
received in writing from the Company such other information concerning its
operations, financial condition and other matters as such Subscriber has
requested in writing, identified thereon as OTHER WRITTEN INFORMATION (such
other information is collectively, the “Other Written Information”), and
considered all factors such Subscriber deems material in deciding on the
advisability of investing in the Securities.

(e) Information on Subscriber. Such Subscriber is, and will be at the time of
the conversion of the Notes, exercise of the Warrants and exercise of the
Additional Investment Rights, an “accredited investor,” as such term is defined
in Regulation D promulgated by the Commission under the 1933 Act, is experienced
in investments and business matters, has made investments of a speculative
nature and has purchased securities of United States publicly-owned companies in
private placements in the past and, with its representatives, has such knowledge
and experience in financial, tax and other business matters as to enable such
Subscriber to utilize the information made available by the Company to evaluate
the merits and risks of and to make an informed investment decision with respect
to the proposed purchase, which represents a speculative investment. Such
Subscriber has the authority and is duly and legally qualified to purchase and
own the Securities. Such Subscriber is able to bear the risk of such investment
for an indefinite period and to afford a complete loss thereof. The information
set forth on Schedule 1 hereto regarding such Subscriber is accurate.

(f) Purchase of Notes, Warrants and Additional Investment Rights. On the Closing
Date, such Subscriber will purchase the Note, Warrants and Additional Investment
Rights as principal for its own account for investment only and not with a view
toward, or for resale in connection with, the public sale or any distribution
thereof.

(g) Restricted Securities. Such Subscriber understands that the Securities have
not been registered under the 1933 Act and such Subscriber shall not sell, offer
to sell, assign, pledge, hypothecate or otherwise transfer any of the Securities
unless pursuant to an effective registration statement under the 1933 Act, or
unless an exemption from registration is available. Notwithstanding anything to
the contrary contained in this Agreement, such Subscriber may transfer (without
restriction and without the need for an opinion of counsel) the Securities to
its Affiliates (as defined below), provided that each such Affiliate is an
“accredited investor,” as such term is defined under Regulation D, and such
Affiliate agrees in writing to be bound by the terms and conditions of this
Agreement. For the purposes of this Agreement, an “Affiliate” of any person or
entity means any other person or entity directly or indirectly controlling,
controlled by or under direct or indirect common control with such person or
entity. For purposes of this definition, “control” means

 

4



--------------------------------------------------------------------------------

the power to direct the management and policies of such person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise. In any event, and subject to compliance with applicable securities
laws, Subscriber may enter into lawful hedging transactions in the course of
hedging the position they assume and the Subscriber may also enter into lawful
short positions or other derivative transactions relating to the Securities, or
interests in the Securities, and deliver the Securities, or interests in the
Securities, to close out their short or other positions or otherwise settle
other transactions, or loan or pledge the Securities, or interests in the
Securities, to third parties who in turn may dispose of these Securities.

(h) Conversion Shares and Warrant Shares Legend. The Conversion Shares and
Warrant Shares shall bear the following or similar legend:

“THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.”

(i) Notes, Warrants and Additional Investment Rights Legend. The Notes, Warrants
and Additional Investment Rights shall bear the following legend:

“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE -OR-
EXERCISABLE] HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR (B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE
HOLDER), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE
144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.”

(j) Communication of Offer. The offer to sell the Securities was directly
communicated to such Subscriber by the Company. At no time was such Subscriber
presented with or solicited by any leaflet, newspaper or magazine article, radio
or television advertisement, or any other form of general advertising or
solicited or invited to attend a promotional meeting otherwise than in
connection and concurrently with such communicated offer.

 

5



--------------------------------------------------------------------------------

(k) No Governmental Review. Such Subscriber understands that no United States
federal or state agency or any other governmental or state agency has passed on
or made recommendations or endorsement of the Securities or the suitability of
the investment in the Securities nor have such authorities passed upon or
endorsed the merits of the offering of the Securities.

(l) Correctness of Representations. Subscriber represents that the foregoing
representations and warranties are true and correct as of the date hereof and,
unless Subscriber otherwise notifies the Company prior to the Closing Date,
shall be true and correct as of the Closing Date.

(m) Independent Decision. The decision of such Subscriber to purchase Securities
has been made by such Subscriber independently of any other Subscriber and
independently of any information, materials, statements or opinions as to the
business, affairs, operations, assets, properties, liabilities, results of
operations, condition (financial or otherwise) or prospects of the Company which
may have been made or given by any other Subscriber or by any agent or employee
of any other Subscriber, and no Subscriber or any of its agents or employees
shall have any liability to any other Subscriber (or any other Person) relating
to or arising from any such information, materials, statements or opinions.

(n) Survival. The foregoing representations and warranties shall survive the
Closing Date.

5. Company Representations and Warranties. Except as set forth in the Schedules,
the Company represents and warrants to and agrees with each Subscriber that:

(a) Due Incorporation. The Company is a corporation duly incorporated, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation and has the requisite corporate power to own its properties and to
carry on its business as presently conducted. The Company is duly qualified as a
foreign corporation to do business and is in good standing in each jurisdiction
where the nature of the business conducted or property owned by it makes such
qualification necessary, other than those jurisdictions in which the failure to
so qualify would not have a Material Adverse Effect (as defined herein). For
purposes of this Agreement, a “Material Adverse Effect” shall mean a material
adverse effect on the financial condition, results of operations, prospects,
properties or business of the Company and its Subsidiaries taken as a whole. For
purposes of this Agreement, “Subsidiary” means, with respect to any entity at
any date, any direct or indirect corporation, limited or general partnership,
limited liability company, trust, estate, association, joint venture or other
business entity of which (A) more than 30% of (i) the outstanding capital stock
having (in the absence of contingencies) ordinary voting power to elect a
majority of the board of directors or other managing body of such entity,
(ii) in the case of a partnership or limited liability company, the interest in
the capital or profits of such partnership or limited liability company or
(iii) in the case of a trust, estate, association, joint venture or other
entity, the beneficial interest in such trust, estate, association or other
entity business is, at the time of determination, owned or controlled directly
or indirectly through one or more intermediaries, by such entity, or (B) is
under the actual control of the Company. As of the Closing Date, the Company has
no Subsidiaries. The Company further represents that it has not been known by
any other names for the five (5) years preceding the date of this Agreement.

(b) Outstanding Stock. All issued and outstanding shares of capital stock and
equity interests in the Company have been duly authorized and validly issued and
are fully paid and non-assessable.

(c) Authority; Enforceability. This Agreement, the Notes, Warrants, Additional
Investment Rights, Security Agreement, the Escrow Agreement, and any other
agreements delivered or

 

6



--------------------------------------------------------------------------------

required to be delivered together with or pursuant to this Agreement or in
connection herewith (collectively “Transaction Documents”) have been duly
authorized, executed and delivered by the Company and are valid and binding
agreements of the Company enforceable in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
generally and to general principles of equity. The Company has full corporate
power and authority necessary to enter into and deliver the Transaction
Documents and to perform their obligations thereunder.

(d) Capitalization and Additional Issuances. The authorized and outstanding
capital stock of the Company on a fully diluted basis and all outstanding rights
to acquire or receive, directly or indirectly, any equity of the Company as of
the date of this Agreement and the Closing Date (not including the Securities or
securities issued in connection with any Additional Offering, including the
Previous Offerings) are set forth on Schedule 5(d). Except as set forth on
Schedule 5(d), there are no options, warrants, or rights to subscribe to,
securities, rights, understandings or obligations convertible into or
exchangeable for or granting any right to subscribe for any shares of capital
stock or other equity interest of the Company other than securities issued in
connection with any Additional Offering. The only officer, director, employee
and consultant stock option or stock incentive plan or similar plan currently in
effect or contemplated by the Company (as the same may be amended only to extend
the expiration of the term of the plan) is described on Schedule 5(d). Except as
set forth on Schedule 5(d), there are no preemptive rights, rights of first
refusal, rights of participation or any similar right to participate in the
transactions contemplated by the Transaction Documents.

(e) Consents. No consent, approval, authorization or order of any court,
governmental agency or body or arbitrator having jurisdiction over the Company,
or any of its Affiliates, any Principal Market, or the Company’s stockholders is
required for the execution by the Company of the Transaction Documents and
compliance and performance by the Company of its obligations under the
Transaction Documents, including, without limitation, the issuance and sale of
the Securities, other than (i) the filing of a Form D with the Commission and
such filings as are required to be made under applicable state securities laws,
(ii) the consent of the holders of at least 65% of the Notes issued in the
Previous Offerings, and (iii) the requisite consent of a majority of the holders
of Series D Convertible Preferred Stock (the “Required Approvals”). The
Transaction Documents and the Company’s performance of its obligations
thereunder has been approved by the Company’s board of directors in accordance
with the Company’s Certificate of Incorporation and applicable law. Any such
qualifications and filings will, in the case of qualifications, be effective
upon Closing and will, in the case of filings, be made within the time
prescribed by law.

(f) No Violation or Conflict. Subject to the execution and receipt of the
Required Approvals by the requisite parties and assuming the representations and
warranties of the Subscriber in Section 4 are true and correct, neither the
issuance nor the sale of the Securities nor the performance of the Company’s
obligations under the Transaction Documents by the Company, will:

(i) violate, conflict with, result in a breach of, or constitute a default (or
an event which with the giving of notice or the lapse of time or both would be
reasonably likely to constitute a default) under (A) the articles or certificate
of incorporation, charter or bylaws of the Company, (B) to the Company’s
knowledge, any decree, judgment, order, law, treaty, rule, regulation or
determination applicable to the Company of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or over the properties
or assets of the Company or any of its Affiliates, (C) the terms of any bond,
debenture, note or any other evidence of indebtedness, or any agreement, stock
option or other similar plan, indenture, lease, mortgage, deed of trust or other
instrument to which the Company or any of its Affiliates is a party, by which
the Company or any of its Affiliates is bound, or to which any of the properties
of the Company or any of its Affiliates is subject, or (D) the terms of any
“lock-up” or similar provision of any underwriting or similar agreement to which
the Company, or any of its Affiliates is a party, except in each case the
violation, conflict, breach, or default of which would not have a Material
Adverse Effect; or

 

7



--------------------------------------------------------------------------------

(ii) result in the creation or imposition of any lien, charge or encumbrance
upon the Securities or any of the assets of the Company or any of its Affiliates
except in favor of each Subscriber as described herein and except, upon the
occurrence of an Additional Offering, Liens securing the Securities issued in
any Additional Offering [as defined in Section 12(a)]; or

(iii) except as set forth on Schedule 5(d), result in the activation of any
rights of first refusal, participation rights, pre-emptive rights, anti-dilution
rights or a reset or repricing of any debt, equity or security instrument of any
creditor or equity holder of the Company, or the holder of the right to receive
any debt, equity or security instrument of the Company nor result in the
acceleration of the due date of any obligation of the Company; or

(iv) result in the triggering of any piggy-back or other registration rights of
any person or entity holding securities of the Company or having the right to
receive securities of the Company.

(g) The Securities. The Securities upon issuance:

(i) are, or will be, free and clear of any security interests, liens, claims or
other encumbrances, subject only to restrictions upon transfer under the 1933
Act and any applicable state securities laws;

(ii) have been, or will be, duly and validly authorized and on the dates of
issuance of the Notes and Warrants, the Conversion Shares upon conversion of the
Notes, and the Warrant Shares upon exercise of the Warrants, such Notes,
Warrants, Conversion Shares and Warrant Shares will be duly and validly issued,
fully paid and non-assessable and if registered pursuant to the 1933 Act and
resold pursuant to an effective registration statement or an exemption from
registration, will be free trading, unrestricted and unlegended, except as set
forth on Schedule 5(g)(ii);

(iii) will not have been issued or sold in violation of any preemptive or other
similar rights of the holders of any securities of the Company or rights to
acquire securities or debt of the Company;

(iv) will not subject the holders thereof to personal liability by reason of
being such holders; and

(v) assuming the representations and warranties of the Subscribers as set forth
in Section 4 hereof are materially true and correct, will not result in a
violation of Section 5 under the 1933 Act.

(h) Litigation. There is no pending or, to the best knowledge of the Company,
threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company,
or any of its Affiliates that would affect the execution by the Company or the
complete and timely performance by the Company of its obligations under the
Transaction Documents. Except as disclosed in the Reports, there is no pending
or, to the best knowledge of the Company, basis for or threatened action, suit,
proceeding or investigation before any court, governmental agency or body, or
arbitrator having jurisdiction over the Company, or any of its Affiliates which
litigation if adversely determined would have a Material Adverse Effect.

 

8



--------------------------------------------------------------------------------

(i) No Market Manipulation. The Company and its Affiliates have not taken, and
will not take, directly or indirectly, any action designed to, or that might
reasonably be expected to, cause or result in stabilization or manipulation of
the price of the Common Stock to facilitate the sale or resale of the Securities
or affect the price at which the Securities may be issued or resold.

(j) Information Concerning Company. As of the date of this Agreement and the
Closing Date, the Reports and Other Written Information contain all material
information relating to the Company and its operations and financial condition
as of their respective dates required to be disclosed therein. Since
December 31, 2011, and except as disclosed in the Reports or modified in the
Reports and Other Written Information or in the Schedules hereto, there has been
no Material Adverse Effect relating to the Company’s business, financial
condition or affairs. The Reports and Other Written Information including the
financial statements included therein do not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, taken as a whole, not misleading in
light of the circumstances and when made. The financial statements of the
Company included in the Reports comply as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the Commission or other applicable rules and regulations with respect thereto.
Such financial statements have been prepared in accordance with United States
generally accepted accounting principles (“GAAP”) applied on a consistent basis
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto or (ii) in the case of unaudited
interim statements, to the extent they may not include footnotes or may be
condensed or summary statements), and fairly present in all material respects
the financial position of the Company as of the dates thereof and the results of
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).

(k) Solvency. Based on the consolidated financial condition of the Company as of
the Closing Date, after giving effect to the receipt by the Company of the
proceeds from the Offering and any Additional Offering, (i) the Company’s fair
saleable value of its assets exceeds the amount that will be required to be paid
on or in respect of the Company’s existing debts and other liabilities
(including known contingent liabilities) as they mature; (ii) the Company’s
assets do not constitute unreasonably small capital to carry on its business for
the current fiscal year as now conducted and as proposed to be conducted
including its capital needs taking into account the particular capital
requirements of the business conducted by the Company, and projected capital
requirements and capital availability thereof; and (iii) the current cash flow
of the Company, together with the proceeds the Company would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its debt
when such amounts are required to be paid. The Company does not intend to incur
debts beyond its ability to pay such debts as they mature (taking into account
the timing and amounts of cash to be payable on or in respect of its debt).

(l) Defaults. The Company is not in violation of its certificate of
incorporation or bylaws. The Company is (i) not in default under or in violation
of any other material agreement or instrument to which it is a party or by which
it or any of its properties are bound or affected, which default or violation
would have a Material Adverse Effect, (ii) not in default with respect to any
order of any court, arbitrator or governmental body or subject to or party to
any order of any court or governmental authority arising out of any action, suit
or proceeding under any statute or other law respecting antitrust, monopoly,
restraint of trade, unfair competition or similar matters which default would
have a Material Adverse Effect, or (iii) not in violation of any statute, rule
or regulation of any governmental authority which violation would have a
Material Adverse Effect.

 

9



--------------------------------------------------------------------------------

(m) No Integrated Offering. Neither the Company, nor any of its Affiliates, nor
any person acting on its or their behalf, has directly or indirectly made any
offers or sales of any security of the Company nor solicited any offers to buy
any security of the Company under circumstances that would cause the offer of
the Securities pursuant to this Agreement to be integrated with prior offerings
by the Company for purposes of the 1933 Act or any applicable stockholder
approval provisions, including, without limitation, under the rules and
regulations of the OTCBB, except for in connection with an Additional Offering
[as defined in Section 12(a)]. No prior offering will impair the exemptions
relied upon in this Offering or the Company’s ability to timely comply with its
obligations hereunder. Neither the Company nor any of its Affiliates will take
any action or suffer any inaction or conduct any offering other than the
transactions contemplated hereby that may be integrated with the offer or
issuance of the Securities or that would impair the exemptions relied upon in
this Offering or the Company’s ability to timely comply with its obligations
hereunder.

(n) No General Solicitation. Neither the Company, nor any of its Affiliates, nor
to its knowledge, any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the 1933 Act) in connection with the offer or sale of the
Securities.

(o) No Undisclosed Liabilities. The Company has no liabilities or obligations
which are material, individually or in the aggregate, other than those incurred
in the ordinary course of the Company’s business since December 31, 2010, and
which, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

(p) No Undisclosed Events or Circumstances. Since December 31, 2010, except as
disclosed in the Reports, no event or circumstance has occurred or exists with
respect to the Company or its businesses, properties, operations or financial
condition, that, under applicable law, rule or regulation, requires public
disclosure or announcement prior to the date hereof by the Company but which has
not been so publicly announced or disclosed in the Reports.

(q) Dilution. The Company’s executive officers and directors understand the
nature of the Securities being sold hereby and recognize that the issuance of
the Securities will have a potential dilutive effect on the equity holdings of
other holders of the Company’s equity or rights to receive equity of the
Company. The board of directors of the Company has concluded, in its good faith
business judgment, that the issuance of the Securities is in the best interests
of the Company. The Company specifically acknowledges that its obligation to
issue the Conversion Shares upon conversion of the Notes and the Warrant Shares
upon exercise of the Warrants is binding upon the Company and enforceable
regardless of the dilution such issuance may have on the ownership interests of
other stockholders of the Company or parties entitled to receive equity of the
Company.

(r) No Disagreements with Accountants and Lawyers. There are no material
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise between the Company and the accountants and lawyers previously
and presently employed by the Company, including but not limited to disputes or
conflicts over payment owed to such accountants and lawyers, nor have there been
any such disagreements during the two years prior to the Closing Date.

(s) Investment Company. Neither the Company nor any Affiliate of the Company is
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

 

10



--------------------------------------------------------------------------------

(t) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

(u) Reporting Company/Shell Company. The Company is a publicly-held company
subject to reporting obligations pursuant to Section 13 of the Securities
Exchange Act of 1934, as amended (the “1934 Act”), and has a class of securities
registered pursuant to Section 12(g) of the 1934 Act. Pursuant to the provisions
of the 1934 Act, the Company has timely filed all reports and other materials
required to be filed thereunder with the Commission during the preceding twelve
months. As of the Closing Date, the Company is not and was not a “shell company”
nor a “former shell company” as those terms are employed in Rule 144 under the
1933 Act.

(v) Listing. The Company’s Common Stock is quoted on the OTC Bulletin Board
(“OTCBB”) under the symbol CAMH. The Company has not received any pending oral
or written notice that its Common Stock is not eligible nor will become
ineligible for quotation on the OTCBB nor that its Common Stock does not meet
all requirements for the continuation of such quotation.

(w) DTC Status. The Company’s transfer agent is a participant in and the Common
Stock is eligible for transfer pursuant to the Depository Trust Company
Automated Securities Transfer Program. The name, address, telephone number, fax
number, contact person and email address of the Company transfer agent is set
forth on Schedule 5(w) hereto.

(x) Title to Assets. The Company owns no real property. Except as may be sold in
the ordinary course of business, the Company has good title to all of its
personal property reflected in the Reports, free and clear of any mortgages,
pledges, charges, liens, security interests or other encumbrances, except for
those that, individually or in the aggregate, do not cause and are not
reasonably likely to cause a Material Adverse Effect. All leases of the Company
are valid and subsisting and in full force and effect.

(y) Compliance with Law. The business of the Company has been and is presently
being conducted in accordance with all applicable federal, state, local and
foreign governmental laws, rules, regulations and ordinances, except for such
noncompliance that, individually or in the aggregate, would not cause a Material
Adverse Effect. The Company has all franchises, permits, licenses, consents and
other governmental or regulatory authorizations and approvals necessary for the
conduct of its business as now being conducted by it unless the failure to
possess such franchises, permits, licenses, consents and other governmental or
regulatory authorizations and approvals, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect.

(z) Taxes. The Company has accurately prepared and filed all federal, state,
foreign and other tax returns required by law to be filed by it, has paid or
made provisions for the payment of all taxes shown to be due and all additional
assessments, and adequate provisions have been and are reflected in the
financial statements of the Company for all current taxes and other charges to
which the Company is subject and that are not currently due and payable. None of
the federal income tax returns of the have been audited by the Internal Revenue
Service (the “IRS”). The Company has no knowledge of any additional assessments,
adjustments or contingent tax liability (whether federal or state) of any nature
whatsoever, whether pending or threatened against the Company for any completed
tax period, nor of any basis for any such assessment, adjustment or contingency.

 

11



--------------------------------------------------------------------------------

(aa) Intellectual Property. The Company owns, possesses or has the right to use
pursuant to a valid license, all patents, trademarks, domain names (whether or
not registered), websites and intellectual property rights relating thereto,
service marks, trade names, copyrights, licenses and authorizations as set forth
in the Reports, and all rights with respect to the foregoing, which are
necessary for the conduct of its business as now conducted without any conflict
with the rights of others except for those that, individually or in the
aggregate, do not cause and are not reasonably likely to cause a Material
Adverse Effect.

(bb) Books and Record Internal Accounting Controls. The books and records of the
Company accurately reflect in all material respects the information relating to
the business of the Company, the location and collection of its assets, and the
nature of all transactions giving rise to the obligations or accounts receivable
of the Company. The Company maintains a system of internal accounting controls
sufficient, in the judgment of the Company, to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate actions are taken with respect to any differences. The
Company has established disclosure controls and procedures (as defined in 1934
Act Rules 13a-15(e) and 15d-15(e)) for the Company and designed such disclosure
controls and procedures to ensure that material information relating to the
Company, including its subsidiaries, is made known to the certifying officers by
others within those entities.

(cc) Material Agreements. The Company is not a party to any written or oral
contract, instrument, agreement, commitment, obligation, plan or arrangement, a
copy of which would be required to be filed with the Commission as an exhibit to
a registration statement on Form S-1 or applicable form (collectively, “Material
Agreements”) if the Company was registering securities under the Securities Act
that has not been so filed except for any agreements that may have been entered
into on or before the date hereof in connection with any Additional Offering [as
defined in Section 12(b)], all of which will be filed as exhibits to a current
report on Form 8-K that the Company will file with the Commission within 4
business days following the date of this Agreement. The Company has in all
material respects performed all the obligations required to be performed by them
to date under the foregoing agreements, have received no notice of default and
are not in default under any Material Agreement now in effect, the result of
which could cause a Material Adverse Effect. Except as set forth in the
Company’s Certificate of Incorporation or in the Transaction Documents or in
provisions of any Additional Offering transaction documents that are
substantially the same as those contained in the Transaction Documents, no
written or oral contract, instrument, agreement, commitment, obligation, plan or
arrangement of the Company limits the payment of dividends on the Common Stock.

(dd) Transactions with Affiliates. Except as set forth in the Reports, there are
no loans, leases, agreements, contracts, royalty agreements, management
contracts or arrangements or other continuing transactions between (i) the
Company on the one hand, and (ii) on the other hand, any officer or director of
the Company, or any Affiliate.

(ee) Sarbanes-Oxley Act. The Company is in material compliance with the
applicable provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley
Act”), and the rules and regulations promulgated thereunder that are effective,
and applicable to the Company as of the date hereof.

(ff) Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are prudent
and customary in the businesses in which the Company is engaged. To the best of
Company’s knowledge, such insurance contracts and policies

 

12



--------------------------------------------------------------------------------

are valid and in full force and effect. The Company has no reason to believe
that it will not be able to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business on terms consistent with market for the
Company’s business.

(gg) Application Of Takeover Protections. The Company and its Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s Certificate of Incorporation or the laws of its state of
incorporation that is or could become applicable to the Subscribers as a result
of the Subscribers and the Company fulfilling their obligations or exercising
their rights under the Transaction Documents, including without limitation the
Company’s issuance of the Securities and the Subscribers’ ownership of the
Securities.

(hh) Off-Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is not disclosed in its financial statements that
should be disclosed in accordance with GAAP and that would be reasonably likely
to have a Material Adverse Effect.

(ii) Material Non-Public Information. Except with respect to the transactions
contemplated hereby that will be publicly disclosed, the Company has not
provided any Subscriber or its agents or counsel with any information that the
Company believes constitutes material non-public information.

(jj) Correctness of Representations. The Company represents that the foregoing
representations and warranties are true and correct as of the date hereof in all
material respects, and, unless the Company otherwise notifies the Subscribers
prior to the Closing Date, shall be true and correct in all material respects as
of the Closing Date; provided, that, if such representation or warranty is made
as of a different date, in which case such representation or warranty shall be
true as of such date.

(kk) Survival. The foregoing representations and warranties shall survive the
Closing Date.

6. Regulation D Offering/Legal Opinion. The offer and issuance of the Securities
to the Subscribers is being made pursuant to the exemption from the registration
provisions of the 1933 Act afforded by Section 4(2) or Section 4(6) of the 1933
Act and/or Rule 506 of Regulation D promulgated thereunder. On the Closing Date,
the Company will provide opinions reasonably acceptable to the Subscribers in
substantially the form annexed hereto as Exhibit E from the Company’s legal
counsel opining on the availability of an exemption from registration under the
1933 Act as it relates to the offer and issuance of the Securities and other
matters reasonably requested by Subscribers. The Company will provide, at the
Company’s expense, to the Subscribers, such other legal opinions are reasonably
necessary in each Subscriber’s opinion for the issuance and resale of the
Securities pursuant to an effective registration statement, Rule 144 under the
1933 Act or an exemption from registration subject to the requirements of
Section 11.7(a).

7.1. Conversion of Notes.

(a) Upon the conversion of a Note or part thereof, the Company shall, at its own
cost and expense, take all necessary action, including obtaining and delivering
an opinion of counsel to assure that the Company’s transfer agent shall issue
stock certificates in the name of a Subscriber (or its permitted nominee) or
such other persons as designated by Subscriber and in such denominations to be
specified at conversion representing the number of shares of Common Stock
issuable upon such conversion. The Company warrants that no instructions other
than these instructions have been or will be given to the transfer

 

13



--------------------------------------------------------------------------------

agent of the Company’s Common Stock and that the certificates representing such
shares shall contain no legend other than the legend set forth in Section 4(h).
If and when a Subscriber sells the Conversion Shares, assuming (i) a
registration statement including such Conversion Shares for registration has
been filed with the Commission, is effective and the prospectus, as supplemented
or amended, contained therein is current and (ii) Subscriber or its agent
confirms in writing to the transfer agent that Subscriber has complied with the
prospectus delivery requirements, the Company will reissue the Conversion Shares
without restrictive legend and the Conversion Shares will be free-trading, and
freely transferable. In the event that the Conversion Shares are sold in a
manner that complies with an exemption from registration, the Company will
promptly instruct its counsel to issue to the transfer agent an opinion
permitting removal of the legend, provided that Subscriber delivers reasonably
requested representations in support of such opinion.

(b) Each Subscriber will give notice of its decision to exercise its right to
convert its Note, interest, or part thereof by telecopying, or otherwise
delivering a completed Notice of Conversion (a form of which is annexed as
Exhibit A to the Note) to the Company via confirmed facsimile transmission or
otherwise pursuant to Section 14(a) of this Agreement. Subscriber will not be
required to surrender the Note until the Note has been fully converted or
satisfied. Each date on which a Notice of Conversion is telecopied to the
Company in accordance with the provisions hereof by 6 PM Eastern Time (“ET”) (or
if received by the Company after 6 PM ET, then the next business day) shall be
deemed a “Conversion Date.” The Company will itself or cause the Company’s
transfer agent to transmit the Company’s Common Stock certificates representing
the Conversion Shares issuable upon conversion of the Note to Subscriber via
express courier for receipt by Subscriber within three business days after the
Conversion Date (such third day being the “Delivery Date”). In the event the
Conversion Shares are electronically transferable, then delivery of the Shares
must be made by electronic transfer provided request for such electronic
transfer has been made by the Subscriber. A Note representing the balance of the
Note not so converted will be provided by the Company to Subscriber if requested
by Subscriber, provided Subscriber delivers the original Note to the Company.

(c) The Company understands that a delay in the delivery of the Conversion
Shares in the form required pursuant to Section 7.1 hereof later than the
Delivery Date could result in economic loss to the Subscribers. As compensation
to Subscribers for such loss, the Company agrees to pay (as liquidated damages
and not as a penalty) to each applicable Subscriber for late issuance of
Conversion Shares in the form required pursuant to Section 7.1 hereof upon
Conversion of the Note, the amount of $100 per business day after the Delivery
Date for each $10,000 of Note principal amount and interest (and proportionately
for other amounts) being converted of the corresponding Conversion Shares which
are not timely delivered. The Company shall pay any payments incurred under this
Section upon demand. Furthermore, in addition to any other remedies which may be
available to the Subscribers, in the event that the Company fails for any reason
to effect delivery of the Conversion Shares on or before the Delivery Date, the
Subscriber will be entitled to revoke all or part of the relevant Notice of
Conversion by delivery of a notice to such effect to the Company whereupon the
Company and Subscriber shall each be restored to their respective positions
immediately prior to the delivery of such notice, except that the damages
payable in connection with the Company’s default shall be payable through the
date notice of revocation or rescission is given to the Company.

7.2. Mandatory Redemption at Subscriber’s Election. In the event (i) the Company
is prohibited from issuing Conversion Shares, (ii) upon the occurrence of any
other Event of Default (as defined in the Note, this Agreement or any other
Transaction Document), that continues beyond any applicable cure period, (iii) a
Change in Control (as defined below) occurs, or (iv) upon the liquidation,
dissolution or winding up of the Company or any Subsidiary, then at the
Subscriber's election, the Company must pay to each Subscriber not later than
ten (10) days after request by such Subscriber, a sum of money determined by
multiplying up to the outstanding principal amount of the Note designated by
each such Subscriber by, at Subscriber’s election, the greater of (i) 120%, or
(ii) a fraction the numerator of which is the highest closing

 

14



--------------------------------------------------------------------------------

price of the Common Stock for the thirty (30) days preceding the date demand is
made by Subscriber pursuant to this Section 7.2 and the denominator of which is
the lowest applicable conversion price during such thirty (30) day period, plus
accrued but unpaid interest and any other amounts due under the Transaction
Documents (“Mandatory Redemption Payment”). The Mandatory Redemption Payment
must be received by each Subscriber on the same date as the Conversion Shares
otherwise deliverable or within ten (10) days after request, whichever is sooner
(“Mandatory Redemption Payment Date”). Upon receipt of the Mandatory Redemption
Payment, the corresponding Note principal, interest and other amounts will be
deemed paid and no longer outstanding. The Subscriber may rescind the election
to receive a Mandatory Redemption Payment at any time until such payment is
actually received. Liquidated damages calculated pursuant to Section 7.1(c)
hereof, that have been paid or accrued for the ten day period prior to the
actual receipt of the Mandatory Redemption Payment by such Subscriber shall be
credited against the Mandatory Redemption Payment provided the balance of the
Mandatory Redemption Payment is timely paid. For purposes of this Section 7.2,
“Change in Control” shall mean (i) the Company becoming a Subsidiary of another
entity (other than a corporation formed by the Company for purposes of
reincorporation in another U.S. jurisdiction), (ii) the sale, lease or transfer
of substantially all the assets of the Company, or (iii) a majority of the
members of the Company’s board of directors as of the Closing Date no longer
serving as directors of the Company, except as a result of natural causes or as
a result of hiring additional outside directors in order to meet appropriate
stock exchange requirements, unless prior written Consent of the Subscribers had
been obtained by the Company. The foregoing notwithstanding, Subscriber may
demand and receive from the Company the amount stated above or any other greater
amount which Subscriber is entitled to receive or demand pursuant to the
Transaction Documents.

7.3. Maximum Conversion. A Subscriber shall not be entitled to convert on a
Conversion Date that amount of a Note nor may the Company make any payment
including principal, interest, or liquidated or other damages by delivery of
Conversion Shares in connection with that number of Conversion Shares which
would be in excess of the sum of (i) the number of shares of Common Stock
beneficially owned by such Subscriber and its Affiliates on a Conversion Date or
payment date, and (ii) the number of Conversion Shares issuable upon the
conversion of the Note with respect to which the determination of this provision
is being made on a calculation date, which would result in beneficial ownership
by Subscriber and its Affiliates of more than 4.99% of the outstanding shares of
Common Stock of the Company on such Conversion Date. For the purposes of the
immediately preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, and Rule 13d-3 thereunder. Subject to the foregoing, the Subscriber
shall not be limited to aggregate conversions of only 4.99% and aggregate
conversions by the Subscriber may exceed 4.99%. The Subscriber shall have the
authority to determine whether the restriction contained in this Section 7.3
will limit any conversion of a Note and the extent such limitation applies and
to which convertible or exercisable instrument or part thereof such limitation
applies. The Subscriber may waive the application of the permitted beneficial
ownership amount, including with respect to payment of interest in shares of
Common Stock, or increase the permitted beneficial ownership amount, by
designating such higher amount on such Subscriber’s signature page to this
Agreement and also following the Closing upon and effective after 61 days prior
written notice to the Company. Subscriber may allocate which of the equity of
the Company deemed beneficially owned by Subscriber shall be included in the
4.99% permitted beneficial ownership amount described above and which shall be
allocated to the excess above the permitted beneficial ownership amount as
described above.

7.4. Injunction Posting of Bond. In the event a Subscriber shall elect to
convert a Note or part thereof, or exercise a Warrant, the Company may not
refuse conversion or exercise based on any claim that Subscriber or any one
associated or affiliated with Subscriber has been engaged in any violation of
law, or for any other reason, unless, a final non-appealable injunction from a
court made on notice to Subscriber, restraining and or enjoining conversion of
all or part of such Note or exercise of such Warrant shall have been sought and
obtained by the Company or the Company has posted a surety bond for the benefit
of Subscriber in

 

15



--------------------------------------------------------------------------------

the amount of 120% of the greater of the outstanding principal and accrued but
unpaid interest of the Note, or aggregate purchase price of the Conversion
Shares, or 120% of the aggregate exercise price of the Warrants which are sought
to be subject to the injunction, which bond shall remain in effect until the
completion of arbitration/litigation of the dispute and the proceeds of which
shall be payable to Subscriber to the extent the judgment or decision is in
Subscriber’s favor.

7.5. Buy-In. In addition to any other rights available to Subscribers, if the
Company fails to deliver to a Subscriber Conversion Shares by the Delivery Date
and if after the Delivery Date Subscriber or a broker on Subscriber’s behalf
purchases (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by Subscriber of the Common Stock which
Subscriber was entitled to receive upon such conversion (a “Buy-In”), then the
Company shall pay to Subscriber (in addition to any remedies available to or
elected by the Subscriber) the amount by which (A) Subscriber’s total purchase
price (including brokerage commissions, if any) for the shares of Common Stock
so purchased exceeds (B) the aggregate principal and/or interest amount of the
Note for which such conversion request was not timely honored together with
interest thereon at a rate of 15% per annum, accruing until such amount and any
accrued interest thereon is paid in full (which amount shall be paid as
liquidated damages and not as a penalty). For example, if a Subscriber purchases
shares of Common Stock having a total purchase price of $11,000 to cover a
Buy-In with respect to an attempted conversion of $10,000 of Note principal
and/or interest, the Company shall be required to pay Subscriber $1,000 plus
interest. Subscriber shall provide the Company written notice and evidence
indicating the amounts payable to Subscriber in respect of the Buy-In.

7.6. Redemption. The Note shall not be redeemable or callable by the Company,
except as described in the Note.

8. Fees.

(a) Broker’s Commission. The Company on the one hand, and each Subscriber (for
such Subscriber only) on the other hand, agrees to indemnify the other against
and hold the other harmless from any and all liabilities to any persons claiming
brokerage commissions or similar fees on account of services purported to have
been rendered on behalf of the indemnifying party in connection with this
Agreement or the transactions contemplated hereby and arising out of such
party’s actions. The Company represents that to the best of its knowledge,
except for Dawson James Securities, Inc., there are no parties entitled to
receive fees, commissions, finder’s fees, due diligence fees or similar payments
in connection with the Offering or any Previous Offering. In connection with the
Previous Offerings, the Company paid Dawson James Securities, Inc., the fees
described on Schedule 8(a) hereto (“Broker’s Fees”). Anything in this Agreement
to the contrary notwithstanding, each Subscriber is providing indemnification
only for such Subscriber’s own actions and not for any action of any other
Subscriber. The liability of the Company and each Subscriber’s liability
hereunder is several and not joint.

(b) Other Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.

9. Covenants of the Company. The Company covenants and agrees with the
Subscribers as follows:

(a) Stop Orders. Subject to the prior notice requirement described in
Section 9(n), the Company will advise the Subscribers within twenty-four hours
after it receives notice of issuance by the Commission, any state securities
commission or any other regulatory authority of any stop order or of any

 

16



--------------------------------------------------------------------------------

order preventing or suspending any offering of any securities of the Company, or
of the suspension of the qualification of the Common Stock of the Company for
offering or sale in any jurisdiction, or the initiation of any proceeding for
any such purpose. The Company will not issue any stop transfer order or other
order impeding the sale, resale or delivery of any of the Securities, except as
may be required by any applicable federal or state securities laws, provided to
the extent not in violation of such federal or state securities law at least
five (5) days prior notice of such instruction is given to the Subscribers.

(b) Listing/Quotation. The Company shall do everything in its power to promptly
secure the quotation or listing of the Conversion Shares and Warrant Shares upon
each national securities exchange, or automated quotation system upon which the
Company’s Common Stock is quoted or listed and upon which such Conversion Shares
and Warrant Shares are or become eligible for quotation or listing (subject to
official notice of issuance) and shall maintain same so long as any Notes and
Warrants are outstanding. The Company will maintain the quotation or listing of
its Common Stock on the NYSE Amex Equities, Nasdaq Capital Market, Nasdaq Global
Market, Nasdaq Global Select Market, OTCBB, or New York Stock Exchange
(whichever of the foregoing is at the time the principal trading exchange or
market for the Common Stock (the “Principal Market”), and will comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of the Principal Market, as applicable. Subject to the
limitation set forth in Section 9(n), the Company will provide Subscribers with
copies of all notices it receives notifying the Company of the threatened and
actual delisting of the Common Stock from any Principal Market. As of the date
of this Agreement and the Closing Date, the OTCBB is the Principal Market.

(c) Market Regulations. If required, the Company shall notify the Commission,
the Principal Market and applicable state authorities, in accordance with their
requirements, of the transactions contemplated by this Agreement, and shall take
all other necessary action and proceedings as may be required and permitted by
applicable law, rule and regulation, for the legal and valid issuance of the
Securities to the Subscribers and promptly provide copies thereof to the
Subscribers.

(d) Filing Requirements. From the date of this Agreement and until the last to
occur of (i) all the Conversion Shares have been resold or transferred by the
Subscribers pursuant to a registration statement or pursuant to Rule
144(b)(1)(i), or (ii) none of the Notes, Warrants and Additional Investment
Rights are outstanding (the date of such latest occurrence being the “End
Date”), the Company will (A) comply in all respects with its reporting and
filing obligations under the 1934 Act, (B) voluntarily comply with all reporting
requirements that are applicable to an issuer with a class of shares registered
pursuant to Section 12(g) of the 1934 Act even if the Company is not subject to
such reporting requirements sufficient to permit Subscriber to be able to resell
the Conversion Shares and Warrant Shares pursuant to Rule 144(b)(i), and
(C) comply with all requirements related to any registration statement filed
pursuant to this Agreement. The Company will use its commercially reasonable
best efforts not to take any action or file any document (whether or not
permitted by the 1933 Act or the 1934 Act or the rules thereunder) to terminate
or suspend such registration or to terminate or suspend its reporting and filing
obligations under said acts until the End Date. Until the End Date, the Company
will satisfy its obligations to continue the listing or quotation of the Common
Stock on a Principal Market and will comply in all respects with the Company’s
reporting, filing and other obligations under the bylaws or rules of the
Principal Market. The Company agrees to timely file a Form D with respect to the
Securities if required under Regulation D and to provide a copy thereof to each
Subscriber promptly after such filing.

(e) Use of Proceeds. The proceeds of the Offering will be substantially employed
by the Company for the purposes set forth on Schedule 9(e) hereto. Except as
described on Schedule 9(e), the Purchase Price may not and will not be used for
accrued and unpaid officer and director salaries, nor payment of financing
related debt nor redemption of outstanding notes or equity instruments of the
Company nor non-trade payables outstanding on the Closing Date.

 

17



--------------------------------------------------------------------------------

(f) Reservation. Prior to the Closing, the Company undertakes to reserve on
behalf of Subscribers from its authorized but unissued Common Stock, a number of
shares of Common Stock equal to 100% of the amount of Common Stock necessary to
allow Subscribers to be able to convert all of the Notes (including interest
that would accrue thereon through the Maturity Date (as defined in the Notes))
and 100% of the amount of Warrant Shares issuable upon exercise of the Warrants
(“Required Reservation”). After the Reservation Approval (as described in
Section 9(w) of this Agreement), the Company will reserve pro-rata on behalf of
the Subscribers from its authorized but unissued Common Stock, a number of
shares of Common Stock equal to 150% of the amount of Common Stock necessary to
allow Subscribers to be able to convert all of the Notes (including interest
that would accrue thereon through the Maturity Date) and 100% of the amount of
Warrant Shares issuable upon exercise of the Warrants. Failure to have
sufficient shares reserved pursuant to this Section 9(f) at any time shall be a
material default of the Company’s obligations under this Agreement and an Event
of Default under the Notes. Without waiving the foregoing requirement, if at any
time Notes and Warrants are outstanding the Company has reserved on behalf of
the Subscribers less than the Required Reservation, the Company will promptly
take all action necessary to increase its authorized capital to be able to fully
satisfy its reservation requirements hereunder, including the filing of a
preliminary proxy with the Commission not later than fifteen (15) days after the
first day the Company has reserved less than the Required Reservation. The
Company agrees to provide notice to the Subscribers not later than five (5) days
after the date the Company has less than the Required Reservation reserved on
behalf of the Subscribers.

(g) DTC Program. At all times that Notes or Warrants are outstanding, the
Company will employ as the transfer agent for the Common Stock, Conversion
Shares and Warrant Shares a participant in the Depository Trust Company
Automated Securities Transfer Program and such Common Stock, Conversion Shares
and Warrant Shares will be maintained as eligible for transfer pursuant to the
Depository Trust Automated Securities Transfer Program.

(h) Taxes. From the date of this Agreement and until the End Date, the Company
will promptly pay and discharge, or cause to be paid and discharged, when due
and payable, all lawful taxes, assessments and governmental charges or levies
imposed upon the income, profits, property or business of the Company; provided,
however, that any such tax, assessment, charge or levy need not be paid if the
validity thereof shall currently be contested in good faith by appropriate
proceedings and if the Company shall have set aside on its books adequate
reserves with respect thereto, and provided, further, that the Company will pay
all such taxes, assessments, charges or levies forthwith upon the commencement
of proceedings to foreclose any lien which may have attached as security
therefore.

(i) Reserved.

(j) Books and Records. From the date of this Agreement and until the End Date,
the Company will keep true records and books of account in which full, true and
correct entries will be made of all dealings or transactions in relation to its
business and affairs in accordance with GAAP applied on a consistent basis.

(k) Governmental Authorities. From the date of this Agreement and until the End
Date, the Company shall duly observe and conform in all material respects to all
requirements of governmental authorities relating to the conduct of its business
and to its properties or assets.

(l) Intellectual Property. From the date of this Agreement and until the End
Date, the Company shall maintain in full force and effect its corporate
existence, rights and franchises and all licenses and other rights to use
intellectual property owned or possessed by it and reasonably deemed to be
necessary to the conduct of its business, unless it is sold for value. Schedule
9(l) hereto identifies the following intellectual property owned by the Company:
patents, patents pending, patent applications, trademarks, tradenames, service
marks, registered copyrights, domain names and licenses.

 

18



--------------------------------------------------------------------------------

(m) Properties. From the date of this Agreement and until the End Date, the
Company will keep its properties in good repair, working order and condition,
reasonable wear and tear excepted, and from time to time make all necessary and
proper repairs, renewals, replacements, additions and improvements thereto; and
the Company will at all times comply with each provision of all leases and
claims to which it is a party or under which it occupies or has rights to
property if the breach of such provision could reasonably be expected to have a
Material Adverse Effect. The Company will not abandon any of its assets except
for those assets which have negligible or marginal value or for which it is
prudent to do so under the circumstances.

(n) Confidentiality. From the date of this Agreement and until the End Date, the
Company agrees that except in connection with a Form 8-K, Form 10-Q, Form 10-K
and the registration statement or statements regarding the Subscribers’
Securities or in correspondence with the Commission regarding same, it will not
disclose publicly or privately the identity of the Subscribers unless expressly
agreed to in writing by Subscribers or only to the extent required by law and
then only upon not less than four (4) days prior notice to Subscribers. The
Company will specifically disclose in each Form 8-K filed until the End Date the
amount of Common Stock outstanding immediately prior to such filing.
Upon delivery by the Company to the Subscribers after the Closing Date of any
notice or information, in writing, electronically or otherwise, and while a
Note, Warrants, Additional Investment Rights, Conversion Shares or Warrant
Shares are held by such Subscribers, unless the Company has in good faith
determined that the matters relating to such notice or information do not
constitute material, nonpublic information relating to the Company or
Subsidiaries or unless such information is delivered to such Subscriber pursuant
to a nondisclosure agreement between the Company and such Subscriber whereby
such Subscriber has agreed to maintain material nonpublic information in
confidence, the Company shall within four (4) days after any such delivery
publicly disclose such material, nonpublic information on a
Report on Form 8-K. In the event that the Company believes that a notice or
communication to Subscribers contains material, nonpublic information relating
to the Company or Subsidiaries, except as required to be delivered in connection
with this Agreement, the Company shall so indicate to Subscribers prior to
delivery of such notice or information. Subscribers will be granted five days to
notify the Company that Subscriber elects not to receive such information. In
the case that Subscriber elects not to receive such information, the Company
will not deliver such information to Subscribers. In the absence of any such
Company indication, Subscribers shall be allowed to presume that all matters
relating to such notice and information do not constitute material, nonpublic
information relating to the Company or Subsidiaries. Notwithstanding anything to
the contrary herein, the Company shall have no obligation to file a Report on
Form 8-K and/or provide prior notification to a Subscriber in advance of
delivering any notice or information that contains material nonpublic
information to any Subscriber who is serving as a director or officer of the
Company at the time of disclosure. The Company agrees that any information known
to Subscriber as of the Closing Date not already made public by the Company on
or after the filing of the Form 8-K required to be filed pursuant to
Section 9(o) below may be made public and disclosed by the Subscriber unless and
to the extent that such information was disclosed to such Subscriber pursuant to
a nondisclosure agreement between the Company and such Subscriber whereby such
Subscriber has agreed to maintain material nonpublic information in confidence.

(o) Non-Public Information. The Company covenants and agrees that except for the
Reports, Other Written Information and schedules and exhibits to this Agreement
and the Transaction Documents, which information together with the terms of the
Offering, the Company undertakes to publicly disclose on a Form 8-K not later
than four business days after the Closing Date, neither it nor any other person
acting on its behalf have or will at any time provide any Subscriber or its
agents or counsel with any information that the Company believes constitutes
material non-public information, unless prior thereto such

 

19



--------------------------------------------------------------------------------

Subscriber, its agent or counsel shall have agreed in writing to accept such
information as described in Section 9(n) above or unless such Subscriber is
serving as a director or officer of the Company at the time of disclosure. The
Company understands and confirms that the Subscribers shall be relying on the
foregoing representations in effecting transactions in securities of the
Company.

(p) Negative Covenants. So long as a Note is outstanding, without the consent of
a Majority in Interest (defined below), the Company will not and will not permit
any of its Subsidiaries to directly or indirectly:

(i) create, incur, assume or suffer to exist any pledge, hypothecation,
assignment, deposit arrangement, lien, charge, claim, security interest,
security title, mortgage, security deed or deed of trust, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement perfecting a security interest under the Uniform Commercial
Code or comparable law of any jurisdiction) (each, a “Lien”) upon any of its
property, whether now owned or hereafter acquired except for (a) Liens upon the
Company’s intellectual property in connection with a license, development,
manufacturing or distribution transaction or other partnering arrangement;
(b) Liens imposed by law for taxes that are not yet due or are being contested
in good faith and for which adequate reserves have been established in
accordance with GAAP; (c) carriers’, warehousemen’s, mechanic’s, material men’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or that are being contested in good faith and by appropriate proceedings;
(d) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations; (e) deposits to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business; (f) Liens created with respect to the financing of the
purchase of new property in the ordinary course of the Company’s business up to
the amount of the purchase price of such property; (g) easements, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially detract from the value of the
affected property; (h) the Lien evidenced by the UCC-1 financing statement filed
against the Company by Leaf Funding Inc. in Delaware bearing filing no.
20100421440; (i) Liens on cash provided to collateralize that certain letter of
credit in the amount of $300,000 from Citibank NA for the benefit of 100-200
Ames Pond Drive, LLC and (j) Liens securing the Securities issued in any
Additional Offering [as defined in Section 12(a)] (each of (a) through (j), a
“Permitted Lien”);

(ii) amend its certificate of incorporation, bylaws or its charter documents so
as to materially and adversely affect any rights of the Subscribers with respect
to the Securities except to increase the number of shares of Common Stock and/or
blank check preferred stock authorized for issuance or to designate the rights
and preferences of a new series of preferred stock;

(iii) repay, repurchase or offer to repay, repurchase or otherwise acquire or
make any dividend or distribution in respect of any of its Common Stock,
preferred stock, or other equity securities other than (i) to the extent
permitted or required under the Transaction Documents and (ii) in connection
with any forfeiture or repurchase of restricted stock held by any officer,
director or employee of the Company in connection with separation of service to
the Company at a price no greater than that originally paid by such holder for
such stock and pursuant to an agreement containing vesting and/or repurchase
provisions approved by a majority of the Board of Directors, all of which rights
and terms are described on Schedule 9(p)(iii);

 

20



--------------------------------------------------------------------------------

(iv) except as set forth on Schedule 9(p)(iv), engage in any transactions with
any officer, director, employee or any Affiliate of the Company, including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the knowledge of the Company, any entity in which any officer,
director, or any such employee has a substantial interest or is an officer,
director, trustee or partner, in each case in excess of $100,000 [in one or more
transactions, all of which will be aggregated for purposes of this
Section 9(p)(iv)] other than (i) for payment of salary, or fees for services
rendered, pursuant to and on the terms of a written contract in effect at least
five days prior to the Closing Date, a copy of which has been provided to the
Subscriber at least four days prior to the Closing Date or disclosed in the
Reports at least four days prior to the Closing Date, which contracts may be
extended on terms customary and reasonable within the marketplace,
(ii) reimbursement for authorized expenses incurred on behalf of the Company,
(iii) for other employee benefits, including stock option agreements under any
stock option plan of the Company disclosed in the Reports or on Schedule 5(d),
or (iv) other transactions disclosed in the Reports; or

(v) pay or redeem any financing related debt or securities outstanding as of the
Closing Date (other than those senior convertible notes with an aggregate
principal amount of $600,000 issued by the Company in November 2011 that were
converted into Securities at the Initial Closing).

(q) Offering Restrictions. Subject to the consent of a Majority in Interest [as
defined in Section 14(j)], for so long as the Notes are outstanding, the Company
will not enter into nor exercise any Equity Line of Credit or similar agreement,
nor issue nor agree to issue any floating or Variable Priced Equity Linked
Instruments nor any of the foregoing or equity with price reset rights
(collectively, the “Variable Rate Restrictions”). For purposes hereof, “Equity
Line of Credit” shall include any transaction involving a written agreement
between the Company and an investor or underwriter whereby the Company has the
right to “put” its securities to the investor or underwriter over an agreed
period of time and at an agreed price or price formula, and “Variable Priced
Equity Linked Instruments” shall include: (A) any debt or equity securities
which are convertible into, exercisable or exchangeable for, or carry the right
to receive additional shares of Common Stock either (1) at any conversion,
exercise or exchange rate or other price that is based upon and/or varies with
the trading prices of or quotations for Common Stock at any time after the
initial issuance of such debt or equity security, or (2) with a fixed
conversion, exercise or exchange price that is subject to being reset at some
future date at any time after the initial issuance of such debt or equity
security due to a change in the market price of the Company’s Common Stock since
date of initial issuance, and (B) any amortizing convertible security which
amortizes prior to its maturity date, where the Company is required or has the
option to (or any investor in such transaction has the option to require the
Company to) make such amortization payments in shares of Common Stock which are
valued at a price that is based upon and/or varies with the trading prices of or
quotations for Common Stock at any time after the initial issuance of such debt
or equity security (whether or not such payments in stock are subject to certain
equity conditions). Except for the issuance of additional Notes and other
Securities in any Additional Offering and the issuance of securities or options
described in Section 12(a)(iii), until the Notes are fully satisfied or
converted, the Company will not, without the consent of a Majority in Interest,
(A) enter into an agreement to issue nor modify any outstanding debt or right to
acquire debt unless the proceeds of such debt are used to satisfy the Notes in
full at the Maturity Date (as defined in the Notes) or (B) enter into an
agreement to modify the terms of any equity securities outstanding on the date
of this Agreement on terms more favorable than those granted to Subscribers
herein.

(r) Seniority. Except for Permitted Liens, until the Notes are fully satisfied
or converted, without written consent of a Majority in Interest, the Company and
Subsidiaries shall not grant nor allow any security interest to be taken in any
assets of the Company or any Subsidiary or any Subsidiary’s assets; nor issue or
amend any debt, equity or other instrument which would give the holder thereof
directly or indirectly, a right in any assets of the Company or any Subsidiary
or any right to payment equal to or superior to any right of the Subscribers as
holders of the Notes in or to such assets or payment.

 

21



--------------------------------------------------------------------------------

(s) Notices. For so long as the Subscribers hold any Notes or Warrants, the
Company will maintain a United States address and United States fax number for
notice purposes under the Transaction Documents.

(t) Transactions with Insiders. So long as the Notes are outstanding, without
the consent of a Majority in Interest, the Company shall not, and shall cause
each of its Subsidiaries not to, enter into, materially amend, materially modify
or materially supplement, or permit any Subsidiary to enter into, materially
amend, materially modify or materially supplement, any agreement, transaction,
commitment, or arrangement relating to the sale, transfer or assignment of any
of the Company’s tangible or intangible assets with any of its Insiders (as
defined below)(or any persons who were Insiders at any time during the previous
two (2) years), or any Affiliates (as defined below) thereof, or with any
individual related by blood, marriage, or adoption to any such individual.
“Affiliate” for purposes of this Section 9(t) means, with respect to any person
or entity, another person or entity that, directly or indirectly, (i) has a five
percent (5%) or more equity interest in that person or entity, (ii) has five
percent (5%) or more common ownership with that person or entity, (iii) controls
that person or entity, or (iv) shares common control with that person or entity.
“Control” or “Controls” for purposes of the Transaction Documents means that a
person or entity has the power, direct or indirect, to conduct or govern the
policies of another person or entity. For purposes hereof, “Insiders” shall mean
any officer, or director of the Company, including but not limited to the
Company’s president, chief executive officer, chief financial officer and chief
operations officer, and any of their affiliates or family members.

(u) Stock Splits. For so long as the Notes are outstanding, the Company
undertakes and covenants that without the consent of a Majority in Interest, the
Company will not enter into any stock splits.

(v) Notice of Event of Default. The Company agrees to notify Subscriber of the
occurrence of an Event of Default (as defined and employed in the Transaction
Documents) not later than five (5) days after any of the Company’s officers or
directors becomes aware of such Event of Default.

(w) Further Registration Statements. Until three (3) months after the last of
all shares issuable in the Offering and any Additional Offering have been
included in an effective Registration Statement filed pursuant to Section 11.1,
the Company will not, without the consent of a Majority in Interest, file with
the Commission or with state regulatory authorities any new registration
statements, or amend any already filed registration statement to increase the
amount of Common Stock registered therein, or reduce the price of which such
company securities are registered therein. Notwithstanding anything to the
contrary contained herein, (i) nothing contained in this Section 9(w) shall
prevent the Company from amending any already filed registration statement for
reasons other than to increase the amount of Common Stock registered therein or
reduce the price of which such company securities are registered therein and
(ii) the Company may grant registration rights to the purchasers of Notes and
other Securities in any Additional Offering on substantially the same terms and
on a pari passu basis with the registration rights granted to the Subscribers
hereunder.

(x) Reservation Approval. The Company undertakes to obtain shareholder approval
for an increase in the authorized Common Stock of the Company to not less than
the amount necessary to validly reserve the Reserve Amount (as defined below)
and will file an amendment to the Company’s Certificate of Incorporation and
will reserve 150% of the amount of shares of Common Stock necessary to allow the
conversion of the entire Note principal and interest that may accrue thereon on
each

 

22



--------------------------------------------------------------------------------

Closing Date, and 100% of the Common Stock issuable upon exercise of all of the
Warrants issued in connection with this Agreement (collectively such shares of
Common stock being the “Reserve Amount” and the shareholder approval, amendment
and reservation being the “Reservation Approval”). The Company will file a
preliminary proxy statement for a meeting of the Company’s shareholders relating
to the Reservation with the Commission on or before May 18, 2012 (“Proxy Filing
Date”). The Company covenants to use its reasonable best efforts to obtain the
Reservation Approval. Failure to obtain the Reservation Approval on or before
June 30, 2012 (a “Reservation Default”) is an Event of Default under the Note
for which liquidated damages will accrue at the rate of two percent (2%) for
each thirty (30) days, or pro rata portion thereof, during the pendency of such
Reservation Default.

(y) Lockup Agreement. The Company will deliver to the Subscribers on or before
the Closing Date and enforce the provisions of irrevocable lockup agreements
(“Lockup Agreement”) in the form annexed hereto as Exhibit F, with the persons
identified on Schedule 9(y) with respect to the Common Stock and rights to
acquire Common Stock set forth on Schedule 9(y). The Subscribers acknowledge and
agree that for purposes of the Lockup Agreement the term “Closing Date” used
therein shall mean the date of the Initial Closing.

10. Covenants of the Company Regarding Indemnification.

(a) The Company agrees to indemnify, hold harmless, reimburse and defend the
Subscribers, the Subscribers’ officers, directors, agents, counsel, Affiliates,
members, managers, control persons, and principal shareholders, against any
claim, cost, expense, liability, obligation, loss or damage (including
reasonable legal fees) of any nature, incurred by or imposed upon the
Subscribers or any such person which results, arises out of or is based upon
(i) any breach of any representation or warranty, or material misrepresentation,
by Company in this Agreement or in any Exhibits or Schedules attached hereto in
any Transaction Document, or other agreement delivered pursuant hereto or in
connection herewith, now or after the date hereof; or (ii) after any applicable
notice and/or cure periods, any breach or default in performance by the Company
of any covenant or undertaking to be performed by the Company hereunder, or any
other agreement entered into by the Company and Subscribers relating hereto.

(b) In no event shall the liability of the Subscribers or permitted successor
hereunder or under any Transaction Document or other agreement delivered in
connection herewith be greater in amount than the dollar amount of the net
proceeds actually received by such Subscriber or successor upon the sale of
Registrable Securities (as defined herein).

11.1. Registration Rights. The Company hereby grants the following registration
rights to holders of the Securities.

(i) The Company shall file with the Commission a registration statement on Form
S-1 (or such other form that it is eligible to use) or an amendment to the
registration statement on Form S-1 previously filed to register the shares of
common stock to be issued upon conversion of the Notes and upon the exercise of
the Warrants issued in the Previous Offerings (whichever of the registration
statement or the amendment the Company determines to file, the “Registration
Statement”) in order to register the resale of the shares of common stock to be
issued upon the conversion of the Notes and upon the exercise of the Warrants in
order to register the Registrable Securities for resale and distribution under
the 1933 Act on or before July 16, 2012 (the “Filing Date”). The Company shall
use commercially reasonable efforts to cause the Registration Statement to be
declared effective by the Commission as soon as practicable following the Filing
Date (including filing with the Commission a request for acceleration of its
effectiveness in accordance with Rule 461 within three (3) business days of the
date that the Company is notified (orally or in writing, whichever is earlier)
by the staff of the Commission that such Registration Statement will not be
reviewed, or

 

23



--------------------------------------------------------------------------------

not be subject to further review), but in any event no later than October 1,
2012 (the “Effective Date”). Subject to the Reservation Approval described in
Section 9(x) herein, the Company will register not less than a number of shares
of common stock in the aforedescribed Registration Statement that is equal to
100% of the Conversion Shares issued and issuable upon conversion of all the
Notes issuable on the Closing Date including interest for the entire term of the
Notes and 100% of the Warrant Shares issuable upon exercise of the Warrants
(collectively the “Registrable Securities”). Registrable Securities shall not
include any shares of Common Stock issuable under or upon conversion of the AIR
Notes (as defined in the Additional Investment Rights) or any Warrant Shares
issuable under the AIR Warrants (as defined in the Additional Investment
Rights). Registrable Securities shall not include any Conversion Shares, shares
of Common Stock issuable in respect of interest under the Notes, or Warrant
Shares that have been issued without further transfer restrictions after a sale
or transfer pursuant to Rule 144 under the 1933 Act or that may be resold under
Rule 144 without volume limitations. Registrable Securities includes all Warrant
Shares without giving effect to the holder’s right to exercise the Warrants on a
cashless basis. The Company may also register in the aforedescribed Registration
Statement that number of shares of Common Stock that is equal to 100% of the
Conversion Shares issued and issuable upon conversion of all the Notes issued in
or issuable on the closing of any Additional Offering including interest for the
entire term of the Notes and 100% of the Warrant Shares issuable upon exercise
of the Warrants issued in or issuable on the closing of any Additional Offering
(the “Additional Registrable Securities”). In the event that the Company is
required by the Commission pursuant to Rule 415 of the 1933 Act to cutback the
number of shares being registered in the Registration Statement, the Company
shall reduce the Registrable Securities and Additional Registrable Securities
proportionately among the holders of such Securities based on the amount of
Registrable Securities and Additional Registrable Securities included therein
for each of the holders (“Registration Cutback”). The Registrable Securities
shall be reserved and set aside exclusively for the benefit of each Subscriber
and Warrant holder, pro rata, and not issued, employed or reserved for anyone
other than each Subscriber and Warrant holder. Not later than twenty (20) days
after first being permitted by applicable Commission rules and regulations, the
registration statement will be amended by the Company or additional registration
statements will be filed by the Company as necessary to register additional
shares of Common Stock to allow the public resale of all Common Stock included
in and issuable by virtue of the Registrable Securities and the Additional
Registrable Securities. Without the written consent of a Majority in Interest,
no securities of the Company other than the Registrable Securities and the
Additional Registrable Securities will be included in the Registration
Statement. It shall be deemed a default of the Company’s obligations if at any
time after the date the registration statement is declared effective by the
Commission (“Actual Effective Date”) the Company has registered for unrestricted
resale on behalf of the Holders fewer than 90% of the amount of shares of Common
Stock required to be registered therein (the difference between the amount
required to be registered therein and the actual amount of shares registered
being the “Shortfall”). In such event, subject to receipt of the Reservation
Approval, the Company shall take all actions necessary to cause at least 125% of
the amount of shares of Common Stock required to be registered therein to be
registered within forty-five (45) days after the first day such Shortfall
exists. Failure to file the registration statement in accordance with the
preceding sentence within thirty (30) days after the first day such Shortfall
first exists or failure to cause such registration to become effective within
forty-five (45) days after such Shortfall first exists shall be included in the
definition of a Non-Registration Event set forth in Section 11.4.

(ii) If the Company at any time proposes to register any of its securities under
the 1933 Act for sale to the public, whether for its own account or for the
account of other security holders or both, except with respect to registration
statements on Forms S-4, S-8 or another form not available for registering the
Registrable Securities for sale to the public, provided the Registrable
Securities are not otherwise registered for resale by the Subscribers or Holder
pursuant to an effective registration statement, each such time it will give at
least ten (10) days’ prior written notice to the record holder of the
Registrable Securities of its intention so to do. Upon the written request of
the holder, received by the Company within ten (10) days after the giving of any
such notice by the Company, to register any of the Registrable Securities not
previously registered, the

 

24



--------------------------------------------------------------------------------

Company will cause such Registrable Securities as to which registration shall
have been so requested to be included with the securities to be covered by the
registration statement proposed to be filed by the Company, all to the extent
required to permit the sale or other disposition of the Registrable Securities
so registered by the holder of such Registrable Securities (the “Seller” or
“Sellers”). In the event that any registration pursuant to this Section 11.1(ii)
shall be, in whole or in part, an underwritten public offering of common stock
of the Company, the number of shares of Registrable Securities to be included in
such an underwriting may be reduced by the managing underwriter if and to the
extent that the Company and the underwriter shall reasonably be of the opinion
that such inclusion would adversely affect the marketing of the securities to be
sold by the Company therein; provided, however, that the Company shall notify
the Seller in writing of any such reduction.

(iii) The Subscribers hereby acknowledge that there may be times when the
Company must suspend the use of a prospectus until such time as an amendment to
the related registration statement has been filed by the Company and declared
effective by the Commission or until the Company has amended or supplemented
such prospectus. Each Subscriber hereby covenants that it will not sell any
securities pursuant to any prospectus during the period commencing at the time
at which the Company gives the Sellers notice of the suspension of the use of
such prospectus and ending at the time the Company gives the Sellers notice that
the Sellers may thereafter effect sales pursuant to such prospectus.
Notwithstanding anything herein to the contrary, the Company shall not suspend
use of any registration statement by the Sellers unless in the good faith
determination of the Company such suspension is necessary to (A) delay the
disclosure of material non-public information concerning the Company, the
disclosure of which at the time is not, in the good faith opinion of the
Company, in the best interests of the Company or (B) amend or supplement the
affected registration statement or the related prospectus as required by the
federal securities laws or so that such registration statement or prospectus
shall not include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the case of the prospectus in light of the circumstances under which
they were made, not misleading; provided, however, that (X) except as otherwise
provided by clause (Y) below, in the event that such suspension is required by
the need for an amendment or supplement to a registration statement or a related
prospectus, the Company shall promptly file such required amendments or
supplements as shall be necessary for the disposition of the Registrable
Securities to recommence and (Y) if the board of directors of the Company has
determined in good faith that offers and sales pursuant to a prospectus should
not be made by reason of the presence of material undisclosed circumstances or
developments with respect to which the disclosure that would be required in the
related registration statement would be premature or would have a material
adverse effect on the Company and its business, the Company may suspend the use
of such prospectus and defer the filing of any required amendment or supplement
for the minimum period of time necessary to avoid such material adverse effect.

11.2. Registration Procedures. If and whenever the Company is required by the
provisions of Section 11.1 to effect the registration of any Registrable
Securities under the 1933 Act, the Company will, as expeditiously as possible:

(a) subject to the timelines provided in this Agreement, prepare and file with
the Commission a registration statement required by Section 11.1 with respect to
such securities and use its commercially reasonable best efforts to cause such
registration statement to become and remain effective for the period of the
distribution contemplated thereby (determined as herein provided), promptly
provide to the holders of the Registrable Securities copies of all filings and
Commission letters of comment and notify the Sellers on or before the second
business day thereafter that the Company receives notice that (i) the Commission
has no comments or no further comments on the registration statement, and
(ii) the registration statement has been declared effective (failure to timely
provide notice as required by this Section 11.2(a) shall be a material breach of
the Company’s obligation and an Event of Default as defined in the Notes and a
Non-Registration Event as defined in Section 11.4 of this Agreement);

 

25



--------------------------------------------------------------------------------

(b) prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective until such registration
statement has been effective for a period of one (1) year, and comply with the
provisions of the 1933 Act with respect to the disposition of all of the
Registrable Securities covered by such registration statement in accordance with
the Sellers’ intended method of disposition set forth in such registration
statement for such period;

(c) furnish to the Sellers, at the Company’s expense, such number of copies of
the registration statement and the prospectus included therein (including each
preliminary prospectus) as such persons reasonably may request in order to
facilitate the public sale or their disposition of the securities covered by
such registration statement or make them electronically available;

(d) use its commercially reasonable best efforts to register or qualify the
Registrable Securities covered by such registration statement under the
securities or “blue sky” laws of New York and such jurisdictions as the Sellers
shall request in writing, provided, however, that the Company shall not for any
such purpose be required to qualify generally to transact business as a foreign
corporation in any jurisdiction where it is not so qualified or to consent to
general service of process in any such jurisdiction;

(e) list the Registrable Securities covered by such registration statement with
any securities exchange on which the Common Stock of the Company is then listed;

(f) notify the Sellers within twenty-four (24) hours of the happening of any
event of which the Company has knowledge as a result of which the prospectus
contained in such registration statement, as then in effect, includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing or which becomes subject to a
Commission, state or other governmental order suspending the effectiveness of
the registration statement covering any of the Registrable Securities;

(g) provided same would not be in violation of the provision of Regulation FD
under the 1934 Act, make available for inspection by the Sellers during
reasonable business hours, and any attorney, accountant or other agent retained
by the Sellers, all publicly available, non-confidential financial and other
records, pertinent corporate documents and properties of the Company, and cause
the Company’s officers, directors and employees to supply all publicly
available, non-confidential information reasonably requested by the Sellers,
attorney, accountant or agent in connection with such registration statement at
such requesting Seller’s expense; and

(h) provide to the Sellers copies of the registration statement and amendments
thereto five (5) business days prior to the filing thereof with the Commission.
Any Seller’s failure to comment on any registration statement or other document
provided to a Subscriber or its counsel shall not be construed to constitute
approval thereof nor the accuracy thereof.

11.3. Provision of Documents. In connection with each registration described in
this Section 11, each Seller will furnish to the Company in writing such
information and representation letters with respect to itself and the proposed
distribution by it as reasonably shall be necessary in order to assure
compliance with federal and applicable state securities laws.

11.4. Non-Registration Events. The Company agrees that the Sellers will suffer
damages if the registration statement is not filed or is not declared effective
by the Commission by the dates described herein and accordingly, if (A) due to
the action or inaction of the Company a registration statement is not

 

26



--------------------------------------------------------------------------------

declared effective within five days after receipt by the Company or its
attorneys of a written or oral communication from the Commission that the
registration statement will not be reviewed or that the Commission has no
further comments, (B) any registration statement described in Section 11.1(i) is
not filed by the Filing Date, or is not declared effective by the Effective Date
or any other date set forth in Section 11.1(i), or (C) any registration
statement described in Sections 11.1(i), 11.1(ii) or 11.1(iii) is filed and
declared effective but shall thereafter cease to be effective without being
succeeded within twenty-two (22) business days by an effective replacement or
amended registration statement or for a period of time which shall exceed forty
(45) days in the aggregate per year (defined as every rolling period of three
hundred and sixty-five (365) consecutive days commencing on the effective date)
(each such event shall be a “Non-Registration Event”), then the Company shall
pay to the holder of Registrable Securities, as Liquidated Damages, an amount
equal to one-half of one percent (.5%) for each thirty (30) days (or such lesser
pro-rata amount for any period of less than thirty (30) days) of the principal
amount of the outstanding Notes and purchase price of Conversion Shares and
Warrant Shares issued upon conversion of Notes and exercise of Warrants held by
Subscribers which are subject to such Non-Registration Event with a maximum
aggregate amount of Liquidated Damages not to exceed 5% of the sum of the Note
principal plus aggregate actual Warrant exercise prices. The Company must pay
the Liquidated Damages in cash. The Liquidated Damages must be paid within ten
(10) days after the end of each thirty (30) day period or shorter part thereof
for which Liquidated Damages are payable. In the event a registration statement
is filed but is withdrawn prior to being declared effective by the Commission,
then such registration statement will be deemed to have not been filed and
Liquidated Damages will be calculated accordingly. All oral or written comments
received from the Commission relating to a registration statement must be
responded to within ten (10) business days after receipt of comments from the
Commission. Failure to timely respond to Commission comments is a
Non-Registration Event for which Liquidated Damages shall accrue and be payable
by the Company to the holders of Registrable Securities at the same rate and
amounts set forth above calculated from the date the response was required to
have been made. Liquidated Damages shall not be payable pursuant to this
Section 11.4 in connection with Registrable Securities for such times as such
Registrable Securities may be sold by the holder thereof without volume
limitations or other restrictions pursuant to Section 144(b)(1)(i) of the 1933
Act. Notwithstanding anything to the contrary herein, the Liquidated Damages
will not be due in connection with Registrable Securities subject to a
Registration Cutback and the Company shall not be required to pay Liquidated
Damages as a result of such cutback.

11.5. Expenses. All expenses incurred by the Company in complying with
Section 11, including, without limitation, all registration and filing fees,
printing expenses (if required), fees and disbursements of counsel and
independent public accountants for the Company, fees and expenses (including
reasonable counsel fees) incurred in connection with complying with state
securities or “blue sky” laws, fees of FINRA, transfer taxes, and fees of
transfer agents and registrars, are called “Registration Expenses.” All
underwriting discounts and selling commissions applicable to the sale of
Registrable Securities are called “Selling Expenses.” The Company will pay all
Registration Expenses in connection with any registration statement described in
Section 11. Selling Expenses in connection with each such registration statement
shall be borne by the Seller and may be apportioned among the Sellers in
proportion to the number of shares included on behalf of the Seller relative to
the aggregate number of shares included under such registration statement for
all Sellers, or as all Sellers thereunder may agree.

11.6. Indemnification and Contribution.

(a) In the event of a registration of any Registrable Securities under the 1933
Act pursuant to Section 11, the Company will, to the extent permitted by law,
indemnify and hold harmless the Seller, each of the officers, directors, agents,
Affiliates, members, managers, control persons, and principal shareholders of
the Seller, each underwriter of such Registrable Securities thereunder and each
other person, if any, who controls such Seller or underwriter within the meaning
of the 1933 Act, against any losses, claims,

 

27



--------------------------------------------------------------------------------

damages or liabilities, joint or several, to which the Seller, or such
underwriter or controlling person may become subject under the 1933 Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in any registration statement
under which such Registrable Securities was registered under the 1933 Act
pursuant to Section 11, any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereof, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances when made, and will subject to the provisions of
Section 11.6(c) reimburse the Seller, each such underwriter and each such
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company shall not be liable to
the Seller to the extent that any such damages arise out of or are based upon an
untrue statement or omission made in any preliminary prospectus if (i) the
Seller failed to send or deliver a copy of the final prospectus delivered by the
Company to the Seller with or prior to the delivery of written confirmation of
the sale by the Seller to the person asserting the claim from which such damages
arise, (ii) the final prospectus would have corrected such untrue statement or
alleged untrue statement or such omission or alleged omission, or (iii) to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission so made in conformity with information furnished by any such Seller in
writing specifically for use in such registration statement or prospectus.

(b) In the event of a registration of any of the Registrable Securities under
the 1933 Act pursuant to Section 11, each Seller severally but not jointly will,
to the extent permitted by law, indemnify and hold harmless the Company, and
each person, if any, who controls the Company within the meaning of the 1933
Act, each officer of the Company who signs the registration statement, each
director of the Company, each underwriter and each person who controls any
underwriter within the meaning of the 1933 Act, against all losses, claims,
damages or liabilities, joint or several, to which the Company or such officer,
director, underwriter or controlling person may become subject under the 1933
Act or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon any untrue statement
or alleged untrue statement of any material fact contained in the registration
statement under which such Registrable Securities were registered under the 1933
Act pursuant to Section 11, any preliminary prospectus or final prospectus
contained therein, or any amendment or supplement thereof, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse the Company and each such officer, director,
underwriter and controlling person for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damage, liability or action; provided, however, that the Seller will be
liable hereunder in any such case if and only to the extent that any such loss,
claim, damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in reliance upon
and in conformity with information pertaining to such Seller, as such, furnished
in writing to the Company by such Seller specifically for use in such
registration statement or prospectus, and provided, further, however, that the
liability of the Seller hereunder shall be limited to the net proceeds actually
received by the Seller from the sale of Registrable Securities pursuant to such
registration statement.

(c) Promptly after receipt by an indemnified party hereunder of notice of the
commencement of any action, such indemnified party shall, if a claim in respect
thereof is to be made against the indemnifying party hereunder, notify the
indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this Section 11.6(c) and shall only
relieve it from any liability which it may have to such indemnified party under
this Section 11.6(c), except and only if and to the extent the indemnifying
party is prejudiced by such omission. In case any such action shall be brought
against any indemnified party and it shall notify the

 

28



--------------------------------------------------------------------------------

indemnifying party of the commencement thereof, the indemnifying party shall be
entitled to participate in and, to the extent it shall wish, to assume and
undertake the defense thereof with counsel satisfactory to such indemnified
party, and, after notice from the indemnifying party to such indemnified party
of its election so to assume and undertake the defense thereof, the indemnifying
party shall not be liable to such indemnified party under this Section 11.6(c)
for any legal expenses subsequently incurred by such indemnified party in
connection with the defense thereof other than reasonable costs of investigation
and of liaison with counsel so selected, provided, however, that, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnifying party shall have reasonably concluded
that there may be reasonable defenses available to indemnified party which are
different from or additional to those available to the indemnifying party or if
the interests of the indemnified party reasonably may be deemed to conflict with
the interests of the indemnifying party, the indemnified parties, as a group,
shall have the right to select one separate counsel, reasonably satisfactory to
the indemnified and indemnifying party, and to assume such legal defenses and
otherwise to participate in the defense of such action, with the reasonable
expenses and fees of such separate counsel and other expenses related to such
participation to be reimbursed by the indemnifying party as incurred.

(d) In order to provide for just and equitable contribution in the event of
joint liability under the 1933 Act in any case in which either (i) a Seller, or
any controlling person of a Seller, makes a claim for indemnification pursuant
to this Section 11.6 but it is judicially determined (by the entry of a final
judgment or decree by a court of competent jurisdiction and the expiration of
time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case notwithstanding the fact that
this Section 11.6 provides for indemnification in such case, or
(ii) contribution under the 1933 Act may be required on the part of the Seller
or controlling person of the Seller in circumstances for which indemnification
is not provided under this Section 11.6; then, and in each such case, the
Company and the Seller will contribute to the aggregate losses, claims, damages
or liabilities to which they may be subject (after contribution from others) in
such proportion so that the Seller is responsible only for the portion
represented by the percentage that the public offering price of its securities
offered by the registration statement bears to the public offering price of all
securities offered by such registration statement, provided, however, that, in
any such case, (y) the Seller will not be required to contribute any amount in
excess of the public offering price of all such securities sold by it pursuant
to such registration statement; and (z) no person or entity guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) will be
entitled to contribution from any person or entity who was not guilty of such
fraudulent misrepresentation and provided, further, however, that the liability
of the Seller hereunder shall be limited to the net proceeds actually received
by the Seller from the sale of Registrable Securities pursuant to such
registration statement.

11.7. Unlegended Shares and 144 Sales.

(a) Delivery of Unlegended Shares. Within five days (such fifth day being the
“Unlegended Shares Delivery Date”) after the day on which the Company has
received (i) a notice that Conversion Shares, Warrant Shares or any other Common
Stock (acquired pursuant to or in connection with this Agreement or the
Transaction Documents) held by Subscriber has been sold pursuant to a
registration statement or Rule 144 under the 1933 Act, (ii) a representation
that the prospectus delivery requirements, or the requirements of Rule 144, as
applicable and if required, have been satisfied, (iii) the original share
certificates representing the shares of Common Stock that have been sold, and
(iv) in the case of sales under Rule 144, customary representation letters of
the Subscriber and, if required, Subscriber’s broker regarding compliance with
the requirements of Rule 144, the Company at its expense, (y) shall deliver, and
shall cause legal counsel selected by the Company to deliver to its transfer
agent (with copies to Subscriber) an appropriate instruction and opinion of such
counsel, directing the delivery of shares of Common Stock without any legends
including the legend set forth in Section 4(h) above (the “Unlegended Shares”);
and (z) cause the transmission of the certificates representing the Unlegended
Shares together with a legended certificate

 

29



--------------------------------------------------------------------------------

representing the balance of the submitted Common Stock certificate, if any, to
the Subscriber at the address specified in the notice of sale, via express
courier, by electronic transfer or otherwise on or before the Unlegended Shares
Delivery Date.

(b) DWAC. In lieu of delivering physical certificates representing the
Unlegended Shares, upon request of Subscribers, so long as the certificates
therefor do not bear a legend and the Subscriber is not obligated to return such
certificate for the placement of a legend thereon, the Company shall cause its
transfer agent to electronically transmit the Unlegended Shares by crediting the
account of Subscriber’s prime broker with the Depository Trust Company through
its Deposit Withdrawal Agent Commission system, provided that the Company’s
Common Stock is DTC eligible and the Company’s transfer agent participates in
the Deposit Withdrawal Agent Commission system. Such delivery must be made on or
before the Unlegended Shares Delivery Date.

(c) Late Delivery of Unlegended Shares. The Company understands that a delay in
the delivery of the Unlegended Shares pursuant to Section 11.7 hereof later than
the Unlegended Shares Delivery Date could result in economic loss to a
Subscriber. As compensation to a Subscriber for such loss, the Company agrees to
pay late payment fees (as liquidated damages and not as a penalty) to the
Subscriber for late delivery of Unlegended Shares in the amount of $100 per
business day after the Unlegended Shares Delivery Date for each $10,000 of
purchase price of the Unlegended Shares subject to the delivery default. If
during any three hundred and sixty (360) day period, the Company fails to
deliver Unlegended Shares as required by this Section 11.7 for an aggregate of
thirty (30) days, then each Subscriber or assignee holding Securities subject to
such default may, at its option, require the Company to redeem all or any
portion of the Unlegended Shares subject to such default at a price per share
equal to the greater of (i) 120% of the Purchase Price paid by the Subscriber
for the Unlegended Shares that were not timely delivered, or (ii) a fraction in
which the numerator is the highest closing price of the Common Stock during the
aforedescribed thirty (30) day period and the denominator of which is the lowest
conversion price or exercise price, as the case may be, during such thirty
(30) day period, multiplied by the price paid by Subscriber for such Common
Stock (“Unlegended Redemption Amount”). The Company shall pay any payments
incurred under this Section in immediately available funds upon demand.

(d) Injunction. In the event a Subscriber shall request delivery of Unlegended
Shares as described in Section 11 and the Company is required to deliver such
Unlegended Shares pursuant to Section 11.7, the Company may not refuse to
deliver Unlegended Shares based on any claim that such Subscriber or anyone
associated or affiliated with such Subscriber has not complied with Subscriber’s
obligations under the Transaction Documents, or for any other reason, unless, an
injunction or temporary restraining order from a court, on notice, restraining
and or enjoining delivery of such Unlegended Shares shall have been sought and
obtained by the Company and the Company has posted a surety bond for the benefit
of such Subscriber in the amount of the greater of (i) 120% of the amount of the
aggregate purchase price of the Common Stock which is subject to the injunction
or temporary restraining order, (ii) the closing price of the Common Stock on
the trading day before the issue date of the injunction multiplied by the number
of Unlegended Shares to be subject to the injunction, which bond shall remain in
effect until the completion of arbitration/litigation of the dispute and the
proceeds of which shall be payable to such Subscriber to the extent Subscriber
obtains judgment in Subscriber’s favor.

(e) Buy-In. In addition to any other rights available to Subscriber, if the
Company fails to deliver to a Subscriber Unlegended Shares as required pursuant
to this Agreement and after the Unlegended Shares Delivery Date the Subscriber,
or a broker on the Subscriber’s behalf, purchases (in an open market transaction
or otherwise) shares of common stock to deliver in satisfaction of a sale by
such Subscriber of the shares of Common Stock which the Subscriber was entitled
to receive from the Company (a “Buy-In”), then the Company shall promptly pay in
cash to the Subscriber (in addition to any remedies

 

30



--------------------------------------------------------------------------------

available to or elected by the Subscriber) the amount by which (A) the
Subscriber’s total purchase price (including brokerage commissions, if any) for
the shares of common stock so purchased exceeds (B) the aggregate purchase price
of the shares of Common Stock delivered to the Company for reissuance as
Unlegended Shares together with interest thereon at a rate of 15% per annum
accruing until such amount and any accrued interest thereon is paid in full
(which amount shall be paid as liquidated damages and not as a penalty). For
example, if a Subscriber purchases shares of Common Stock having a total
purchase price of $11,000 to cover a Buy-In with respect to $10,000 of purchase
price of shares of Common Stock delivered to the Company for reissuance as
Unlegended Shares, the Company shall be required to pay the Subscriber $1,000,
plus interest. The Subscriber shall provide the Company written notice
indicating the amounts payable to the Subscriber in respect of the Buy-In.

(f) 144 Default. At any time commencing six months after the Closing Date, in
the event the Subscriber is not permitted to sell any of the Conversion Shares
or Warrant Shares without any restrictive legend or if such sales are permitted
but subject to volume limitations or further restrictions on resale as a result
of the unavailability to Subscriber of Rule 144(b)(1)(i) under the 1933 Act or
any successor rule (a “144 Default”), for any reason including but not limited
to failure by the Company to file quarterly, annual or any other filings
required to be made by the Company by the required filing dates (provided that
any filing made within the time for a valid extension shall be deemed to have
been timely filed), or the Company’s failure to make information publicly
available which would allow Subscriber’s reliance on Rule 144 in connection with
sales of Conversion Shares or Warrant Shares, except due to a change in current
applicable securities laws or because the Subscriber is an Affiliate (as defined
under Rule 144) of the Company, then the Company shall pay such Subscriber as
liquidated damages and not as a penalty for each thirty (30) days (or such
lesser pro-rata amount for any period less than thirty (30) days) an amount
equal to two percent (2%) of the purchase price of the Conversion Shares and
Warrant Shares subject to such 144 Default. Liquidated Damages shall not be
payable pursuant to this Section 11.7(f) in connection with Shares for such
times as such Shares may be sold by the holder thereof without any legend or
volume or other restrictions pursuant to Section 144(b)(1)(i) of the 1933 Act or
pursuant to an effective registration statement.

12. (a) Favored Nations Provision. Other than in connection with (i) full or
partial consideration in connection with a bona fide strategic merger,
acquisition, consolidation or purchase of substantially all of the securities or
assets of a corporation or other entity so long as such issuances are not for
the purpose of raising capital and which holders of such securities or debt are
not at any time granted registration rights, and which have been approved by a
Majority in Interest, (ii) the Company’s issuance of securities in connection
with bona fide strategic license agreements and other bona fide partnering
arrangements so long as such issuances are not for the purpose of raising
capital and which holders of such securities or debt are not at any time granted
registration rights, and which have been approved by a Majority in Interest,
(iii) the Company’s issuance of Common Stock or the issuances or grants of
options to purchase Common Stock to employees, directors, and consultants,
pursuant to plans described on Schedule 5(d) as such plans are constituted on
the Closing Date or contemplated to be amended or adopted as described on
Schedule 5(d), (iv) securities upon the exercise or exchange of or conversion of
any securities exercisable or exchangeable for or convertible into shares of
Common Stock issued and outstanding on the date of this Agreement on the
unamended terms disclosed in the Reports and which securities are also described
on Schedule 12(a), (v) as a result of the exercise of Additional Investment
Rights or Warrants or conversion of Notes which are granted or issued pursuant
to this Agreement on the unamended terms in effect on the Closing Date, (vi) the
offering and issuance, in one or more closings (whether prior to and/or after
the Closing Date), including without limitation the Previous Offerings, of an
additional principal amount of Notes equal to up to $4.0 million less the
aggregate Purchase Price paid by the Subscribers hereunder and the issuance of
corresponding Warrants and Additional Investment Rights, each on substantially
the same terms and conditions as granted or issued pursuant to this Agreement
(except for permitted beneficial ownership/blocker provisions and except that
all time effective clauses of any Additional Offering shall be the same as those
applicable to the

 

31



--------------------------------------------------------------------------------

Previous Offerings including actual commencement and end dates) for which a
closing must be completed on or before June 30, 2012 (each, an “Additional
Offering”), and (vii) as a result of the exercise of Additional Investment
Rights or Warrants or conversion of Notes which are granted or issued in any
Additional Offering (collectively, the foregoing (i) through (vii) are “Excepted
Issuances”), if at any time the Notes or Warrants are outstanding, the Company
shall agree to or issue (the “Lower Price Issuance”) any Common Stock or
securities convertible into or exercisable for shares of Common Stock (or modify
any of the foregoing which may be outstanding) to any person or entity at a
price per share or conversion or exercise price per share which shall be less
than the Conversion Price in effect at such time, or if less than the Warrant
exercise price in effect at such time, without the consent of the a Majority in
Interest, then the Conversion Price and Warrant exercise price shall
automatically be reduced to such other lower price. The Conversion Price of the
Conversion Shares and exercise price in relation to the Warrant Shares shall be
calculated separately for the Conversion Shares and Warrant Shares. Common Stock
issued or issuable by the Company for no consideration or for consideration that
cannot be determined at the time of issue will be deemed issuable or to have
been issued for $0.001 per share of Common Stock. For purposes of the issuance
and adjustments described in this paragraph, the issuance of any security of the
Company carrying the right to convert such security into shares of Common Stock
or any warrant, right or option to purchase Common Stock shall result in the
issuance of the additional shares of Common Stock upon the sooner of (A) the
agreement to or (B) actual issuance of such convertible security, warrant, right
or options and again at any time upon any subsequent issuances of shares of
Common Stock upon exercise of such conversion or purchase rights if such
issuance is at a price lower than the Conversion Price or Warrant exercise price
in effect upon such issuance. A convertible instrument (including a right to
purchase equity of the Company) issued, subject to an original issue or similar
discount or which principal amount is directly or indirectly increased after
issuance will be deemed to have been issued for the actual cash amount received
by the Company in consideration of such convertible instrument. The rights of
Subscribers set forth in this Section 12(a) are in addition to any other rights
the Subscribers have pursuant to this Agreement, the Notes, Warrants, any other
Transaction Document, and any other agreement referred to or entered into in
connection herewith or to which Subscribers and Company are parties.

(b) Right of First Refusal. Until twelve (12) months following the date of the
Initial Closing, the Subscribers hereunder and the purchasers of Notes in any
Additional Offering (collectively, the “Purchasers”) shall be given not less
than fifteen (15) days prior written notice of any proposed sale by the Company
of its common stock or other securities or equity linked debt obligations
(“Other Offering”), except in connection with the Excepted Issuances. If
Purchasers elect to exercise their rights pursuant to this Section 12(b) (or
corresponding right granted in any Additional Offering), the Purchasers shall
have the right during the fifteen (15) days following receipt of the notice, to
purchase in the aggregate up to all of such offered common stock, debt or other
securities in accordance with the terms and conditions set forth in the notice
of sale, relative to each other in proportion to the amount of Note Principal
issued to them on Closing Date or any Additional Offering closing date, as the
case may be. Purchasers who participate in such Other Offering shall be entitled
at their option to purchase, in proportion to each other, the amount of such
Other Offering that could have been purchased by Purchasers who do not exercise
their rights hereunder until up to the entire Other Offering is purchased by
Purchasers. In the event such terms and conditions are modified during the
notice period, Purchasers shall be given prompt notice of such modification and
shall have the right during the fifteen (15) days following the notice of
modification to exercise such right.

(c) Maximum Exercise of Rights. Except for such Subscribers who have described
their beneficial ownership percentage in excess of 4.99% on their signature page
herein, in the event the exercise of the rights described in Section 12(a) and
Section 12(b) would or could result in the issuance of an amount of Common Stock
of the Company that would exceed the maximum amount that may be issued to a
Subscriber calculated in the manner described in Section 7.3 of this Agreement,
then the issuance of such additional shares of Common Stock of the Company to
such Subscriber (but not the payment to the Company of the purchase price for
the common stock or other securities or equity linked debt obligations sold in
the

 

32



--------------------------------------------------------------------------------

Other Offering) will be deferred in whole or in part until such time as such
Subscriber is able to beneficially own such Common Stock without exceeding the
applicable maximum amount set forth calculated in the manner described in
Section 7.3 of this Agreement and such Subscriber notifies the Company
accordingly.

13. Special Conditions. The Company issued promissory notes (“Bridge Notes”) to
the persons and entities identified on Schedule 13 hereto (“Bridge Lenders”), in
the principal amounts and on the dates indicated thereon. The amount outstanding
to the Bridge Lenders in connection with the Bridge Notes as of the Initial
Closing is set forth on Schedule 13 (“Outstanding Bridge Debt”). On the date of
the Initial Closing, such outstanding amounts were deemed satisfied upon
issuance and delivery to the Bridge Lenders of Notes in the principal amount of
the Outstanding Bridge Debt together with a corresponding amount of Warrants and
Additional Investment Rights. Each of the Bridge Lenders delivered the Bridge
Note issued to such Bridge Lender to the Company or the Company’s designee on or
prior to the Initial Closing Date to be exchanged for such Notes, Warrants and
Additional Investment Rights. It is a condition to the obligation of Subscribers
to purchase Notes and Warrants that all of the Outstanding Bridge Debt and
Bridge Notes are exchanged for Securities either hereunder or at an earlier
Initial Closing.

14. Miscellaneous.

(a) Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or
(iv) transmitted by hand delivery, telegram, facsimile, or email, addressed as
set forth below or to such other address as such party shall have specified most
recently by written notice in accordance with this Section 14(a). Any notice or
other communication required or permitted to be given hereunder shall be deemed
effective (a) upon hand delivery, delivery by email, or delivery by facsimile
with accurate confirmation generated by the transmitting facsimile machine, at
the address or number designated below (if delivered on a business day during
normal business hours where such notice is to be received), or the first
business day following such delivery (if delivered other than on a business day
during normal business hours where such notice is to be received) or (b) on the
second business day following the date of mailing by express courier service,
fully prepaid, addressed to such address, or upon actual receipt of such
mailing, whichever shall first occur. The addresses for such communications
shall be: (i) if to the Company, to: Cambridge Heart, Inc., 100 Ames Pond Drive,
Tewksbury, MA 01876, Attn: Vincenzo LiCausi, Chief Financial Officer, facsimile:
(978) 654-4501, with a copy by fax only to (which shall not constitute notice):
Nutter McClennen & Fish LLP, Seaport West, 155 Seaport Boulevard, Boston, MA
02210, Attn: Michelle L. Basil, Esq., facsimile: (617) 310-9477, and (ii) if to
the Subscribers, to: the addresses and fax numbers indicated on Schedule 1
hereto.

(b) Entire Agreement; Assignment. This Agreement and other documents delivered
in connection herewith represent the entire agreement between the parties hereto
with respect to the subject matter hereof and may be amended only by a writing
executed by both parties. Neither the Company nor the Subscribers has relied on
any representations not contained or referred to in this Agreement and the
documents delivered herewith. No right or obligation of the Company shall be
assigned without prior notice to and the written consent of the Subscribers.

(c) Counterparts/Execution. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile transmission, PDF, electronic signature or other
similar electronic means with the same force and effect as if such signature
page were an original thereof.

 

33



--------------------------------------------------------------------------------

(d) Law Governing this Agreement. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
principles of conflicts of laws thereof or any other State. Any action brought
by any party against any other party hereto concerning the transactions
contemplated by this Agreement shall be brought only in the state courts of New
York or in the federal courts located in the state and county of New York. The
parties to this Agreement hereby irrevocably waive any objection to jurisdiction
and venue of any action instituted hereunder and shall not assert any defense
based on lack of jurisdiction or venue or based upon forum non conveniens. The
parties executing this Agreement and other agreements referred to herein or
delivered in connection herewith on behalf of the Company agree to submit to the
in personam jurisdiction of such courts and hereby irrevocably waive trial by
jury. The prevailing party shall be entitled to recover from the other party its
reasonable attorney’s fees and costs. In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any agreement.
Each party hereto hereby irrevocably waives personal service of process and
consents to process being served in any suit, action or proceeding in connection
with this Agreement or any other Transaction Document by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law.

(e) Specific Enforcement, Consent to Jurisdiction. The Company and Subscribers
acknowledge and agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to seek an injunction or injunctions to prevent or
cure breaches of the provisions of this Agreement and to enforce specifically
the terms and provisions hereof, this being in addition to any other remedy to
which any of them may be entitled by law or equity. Subject to Section 14(d)
hereof, the Company and each Subscriber hereby irrevocably waives, and agrees
not to assert in any such suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction in New York of such court, that the suit,
action or proceeding is brought in an inconvenient forum or that the venue of
the suit, action or proceeding is improper. Nothing in this Section shall affect
or limit any right to serve process in any other manner permitted by law.

(f) Damages. In the event the Subscriber is entitled to receive any liquidated
or other damages pursuant to the Transactions Documents, the Subscriber may
elect to receive the greater of actual damages or such liquidated damages. In
the event the Subscriber is granted rights under different sections of the
Transaction Documents relating to the same subject matter or which may be
exercised contemporaneously, or pursuant to which damages or remedies are
different, Subscriber is granted the right in Subscriber’s absolute discretion
to proceed under such section as Subscriber elects.

(g) Maximum Payments. Nothing contained herein or in any document referred to
herein or delivered in connection herewith shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest or
dividends required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such maximum shall be credited
against amounts owed by the Company to the Subscribers and thus refunded to the
Company. The Company agrees that it may not and actually waives any right to
challenge the effectiveness or applicability of this Section 14(g).

 

34



--------------------------------------------------------------------------------

(h) Calendar Days. All references to “days” in the Transaction Documents shall
mean calendar days unless otherwise stated. The terms “business days” and
“trading days” shall mean days that the New York Stock Exchange is open for
trading for three or more hours. Time periods shall be determined as if the
relevant action, calculation or time period were occurring in New York City. Any
deadline that falls on a non-business day in any of the Transaction Documents
shall be automatically extended to the next business day and interest, if any,
shall be calculated and payable through such extended period.

(i) Captions: Certain Definitions. The captions of the various sections and
paragraphs of this Agreement have been inserted only for the purposes of
convenience; such captions are not a part of this Agreement and shall not be
deemed in any manner to modify, explain, enlarge or restrict any of the
provisions of this Agreement. As used in this Agreement the term “person” shall
mean and include an individual, a partnership, a joint venture, a corporation, a
limited liability company, a trust, an unincorporated organization and a
government or any department or agency thereof.

(j) Consent. As used in this Agreement and the other Transaction Documents and
any other agreement delivered in connection herewith, “Consent of the
Subscribers” or similar language means the consent of holders of at least
sixty-five percent (65%) of each affected component of the Securities issued in
the Offering and any Additional Offering on the date consent is requested (such
holders being a “Majority in Interest”). A Majority in Interest may consent to
take or forebear from any action permitted under or in connection with the
Transaction Documents, modify any Transaction Documents or waive any default or
requirement applicable to the Company, Subsidiaries or Subscribers under the
Transaction Documents provided the effect of such action does not waive any
accrued interest or damages and further provided that the relative rights of the
Subscribers to each other remains unchanged.

(k) Severability. In the event that any term or provision of this Agreement
shall be finally determined to be superseded, invalid, illegal or otherwise
unenforceable pursuant to applicable law by an authority having jurisdiction and
venue, that determination shall not impair or otherwise affect the validity,
legality or enforceability: (i) by or before that authority of the remaining
terms and provisions of this Agreement, which shall be enforced as if the
unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.

(l) Successor Laws. References in the Transaction Documents to laws, rules,
regulations and forms shall also include successors to and functionally
equivalent replacements of such laws, rules, regulations and forms. A successor
rule to Rule 144(b)(1)(i) shall include any rule that would be available to a
non-Affiliate of the Company for the sale of Common Stock not subject to volume
restrictions and after a six month holding period.

(m) Maximum Liability. In no event shall the liability of the Subscribers or
permitted assign hereunder or under any Transaction Document or other agreement
delivered in connection herewith be greater in amount than the dollar amount of
the net proceeds actually received by such Subscriber or successor upon the sale
of Conversion Shares.

(n) Independent Nature of Subscribers. The Company acknowledges that the
obligations of each Subscriber under the Transaction Documents are several and
not joint with the obligations of any other Subscriber, and no Subscriber shall
be responsible in any way for the performance of the obligations of any other
Subscriber under the Transaction Documents. The Company acknowledges that each
Subscriber has represented that the decision of each Subscriber to purchase
Securities has been made by such Subscriber independently of any other
Subscriber and independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company which may have been made or given by any other

 

35



--------------------------------------------------------------------------------

Subscriber or by any agent or employee of any other Subscriber, and no
Subscriber or any of its agents or employees shall have any liability to any
other Subscriber (or any other person) relating to or arising from any such
information, materials, statements or opinions. The Company acknowledges that
nothing contained in any Transaction Document, and no action taken by any
Subscriber pursuant hereto or thereto shall be deemed to constitute the
Subscribers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Subscribers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents. The Company acknowledges that it has
elected to provide all Subscribers with the same terms and Transaction Documents
for the convenience of the Company and not because Company was required or
requested to do so by the Subscribers. The Company acknowledges that such
procedure with respect to the Transaction Documents in no way creates a
presumption that the Subscribers are in any way acting in concert or as a group
with respect to the Transaction Documents or the transactions
contemplated thereby.

(o) Equal Treatment. No consideration shall be offered or paid to any person to
amend or consent to a waiver or modification of any provision of the Transaction
Documents unless the same consideration is also offered and paid to all the
Subscribers and their permitted successors and assigns.

(p) Adjustments. The conversion price, Warrant exercise price, amount of
Conversion Shares and Warrant Shares, trading volume amounts, price/volume
amounts and similar figures in the Transaction Documents shall be equitably
adjusted and as otherwise described in this Agreement, the Notes and Warrants.

[-SIGNATURE PAGES FOLLOW-]

 

36



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.

 

CAMBRIDGE HEART, INC. a Delaware corporation By:  

/s/ Ali Haghighi-Mood

  Name: Ali Haghighi-Mood   Title: President and CEO Dated: May 23, 2012

 

SUBSCRIBER

  

PRINCIPAL

AMOUNT

  

WARRANTS

Name of Subscriber:

 

 

      Address:                                          
                                                                  
                                                                       
                           Fax No.:                                          
                                    E-mail address:                          
                                                                            

Taxpayer ID# (if applicable):                                      

or Social Security #

      Percentage permitted beneficial ownership amount under Section 7.3 hereof,
Section 2.3 of the Note issuable to Subscriber hereunder, and Section 9 of the
Warrant issuable to the Subscriber hereunder (if other than
4.99%)                                       

 

 

(Signature)   By:  

 

37



--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A      Form of Note Exhibit B      Form of Warrant Exhibit C     
Additional Investment Rights Exhibit D      Security Agreement Exhibit E     
Form of Legal Opinion Exhibit F      Form of Lockup Agreement Schedule 1     
List of Subscribers Schedule 5(d)      Capitalization and Additional Issuances
Schedule 5(g)(ii)      Affiliate Shares Schedule 5(w)      Transfer Agent
Schedule 8(a)      Broker Fees Schedule 9(e)      Use of Proceeds Schedule 9(l)
     Intellectual Property Schedule 9(p)(iv)      Transactions with Principals
Schedule 9(y)      Lockup Providers Schedule 12(a)      Excepted Issuances
Schedule 13      Bridge Lenders

 

38



--------------------------------------------------------------------------------

SCHEDULE 1

 

SUBSCRIBERS

   PURCHASE
PRICE AND  NOTE
PRINCIPAL      WARRANTS  

Osiris Investment Partners, L.P.

   $ 150,000         1,363,636   

Thomas Girschweiler

   $ 400,000         3,636,363   

 

39



--------------------------------------------------------------------------------

Schedule 5(d)

Capitalization and Additional Issuances

 

           Issued & Outstanding               Authorized     Absolute     Common
Equivalents     

Available to

Issue/Grant

 

Common Shares

     250,000,000        100,112,960        100,112,960         149,887,040   

Preferred Stock

         

Series C-1 Shares

       5,000 (1)      4,180,602      

Series D Shares

       1,670 (2)      20,365,854      

Total Preferred Stock

     2,000,000          24,546,456         158,627 (3) 

Common Stock Warrants

       42,387,266 (4)      42,387,266      

Equity Plans

     11,050,000 (5)           2,371,756 (6) 

Unexercised options granted under the Plan

       3,904,870 (7)      3,904,870      

Unexercised options granted outside the Plan

       5,188,858 (8)      5,188,858      

Restricted stock awards

       941,816        941,816      

TOTAL

         177,082,226      

Footnotes:

(1) Consists of Series C-1 preferred, convertible into 4,180,602 common stock.

(2) Consists of Series D preferred, convertible into 20,365,854 common stock.

(3) Represents total preferred shares available to issue, including 147,979
shares are designated as Series A preferred, 5,000 shares designated as Series C
preferred and 5,648 are undesignated preferred shares.

(4) Consists of 15,660,000 warrants to purchase common stock issued in
connection with the December 2010 Private Placement exercisable at $0.25 on a 1
for 1 basis for a period of five years and 26,727,266 warrants to purchase
common stock issued in connection with the 2012 Private Placement exercisable at
$0.15 on a 1 for 1 basis for a period of four years.

(5) Represents shares authorized for issuance under the 2001 Plan, and does not
include 5,188,858 shares authorized for issuance under stand-alone awards.

(6) Represents presents shares currently available under the 2001 Plan,
including up to 1,158,183 of which may be issued as restricted stock available
to issue/grant.

(7) Standard contractual life is 10 years on stock options. The weighted average
remaining contractual life on the outstanding options is 7.9 years and the
weighted average exercise price is $0.42.

(8) Represents stock options granted outside of the Company’s Equity Plan. The
weighted average remaining contractual life on the outstanding options is 7.1
years and the weighted average exercise price is $0.26.



--------------------------------------------------------------------------------

Equity Plans:

The 2001 Stock Incentive Plan (the “2001 Plan”) provides for the grant of stock
options and restricted stock awards to eligible employees, officers, directors,
consultants and advisors of the Company. During 2008, the Board of Directors
authorized and the stockholders approved an amendment of the 2001 Plan to
increase the total number of shares authorized for issuance under the 2001 Plan
from 8,250,000 to 9,750,000 shares of the Company’s common stock and to increase
the number of shares of restricted common stock authorized for issuance under
the 2001 Plan from 1,500,000 to 2,100,000 shares of the Company’s common stock.
Under the terms of the plan, stock options may not be granted at less than fair
market value of the Company’s common stock at the date of the grant and for a
term not to exceed ten years. Effective March 3, 2012, the Board of Directors of
the Company amended the Cambridge Heart, Inc. 2001 Plan in order to extend until
December 31, 2012 the date until which awards may be granted under the 2001
Plan.

Given the impending expiration of the 2001 Plan, the Company contemplates that
it will further extend the 2001 Plan and/or replace the 2001 Plan with a
comparable omnibus equity incentive plan, and in connection with such extension
or replacement, as the case may be, the Company may increase the number of
shares issuable thereunder. For so long as the Notes are outstanding, shares
issued under the 2001 Plan or any amendment thereto or replacement thereof, will
not be issued with an exercise price less than the Conversion Price.

Options granted under all of the Company’s equity incentive plans generally vest
annually over a three to four year vesting period. Certain stock option awards
are subject to accelerated vesting.

The Company has 5,188,858 non-plan stock options outstanding which were granted
in 2010 to senior executives, board members, and consultants. Although granted
outside of the 2001 Plan, the options nevertheless are subject to the terms and
conditions of the 2001 Plan as if granted thereunder.



--------------------------------------------------------------------------------

Schedule 5(g)(ii)

Affiliate Shares

Shares sold by Subscribers who are affiliates of the Company will be restricted
securities unless sold pursuant to an effective registration statement or sold
in accordance with Rule 144, including the volume limitations applicable to
affiliates thereunder.



--------------------------------------------------------------------------------

Schedule 5(v)

Transfer Agent

 

Name:    American Stock Transfer & Trust Company Address:    6201 15th Avenue   
Brooklyn, NY 11219 Telephone:    718-921-8261 Fax:    718-765-8712
Contact person:    Craig W. Leibell Email address:    cleibell@amstock.com



--------------------------------------------------------------------------------

Schedule 8(a)

Broker Fees

 

Broker:   

Dawson James Securities, Inc.

425 Market Street, 22nd Floor

San Francisco, CA 94105

Attn: Suzanne Skipper, Managing Director – Head of Capital Markets

Tel.: (415) 955-2686

Email: sskipper@dawsonjames.com

For its services as selling agent in connection with the Previous Offerings,
Dawson James Securities (i) received a commission of 10% of the gross proceeds
received by the Company from the sales of the Notes in the Previous Offerings
and (ii) will be entitled to receive a commission of 10% of the gross proceeds
received by the Company from the exercise of any Warrants issued to Subscribers
in the Previous Offerings. Dawson James Securities also received a
non-accountable expense allowance equal to 2% of the gross proceeds received by
the Company from Subscribers at the closing of the Previous Offerings. We do not
expect to pay any commissions or fees to Dawson James Securities in connection
with this Offering or any future Additional Offerings unless Dawson James
Securities assists the Company with the identification of suitable investors in
any future Additional Offering.



--------------------------------------------------------------------------------

Schedule 9(e)

Use of Proceeds

We expect to use the net proceeds of this Offering for general corporate and
working capital purposes, including, without limitation, to fund the following
cost categories:

 

  •  

Compensation and health benefits

 

  •  

Inventory/Cost of goods sold and related expenses

 

  •  

Sales and marketing initiatives

 

  •  

Research and development initiatives

 

  •  

General & administrative (e.g. facility, business insurance, audit, legal,
printing and IT).



--------------------------------------------------------------------------------

Schedule 9(l)

Intellectual Property

US Patents:

 

Patent

   Inventor    Assignee    Patent No.    Filing
Date    Issue
Date

Identifying Infants at Risk for Sudden Infant Death Syndrome

   Ali Haghighi-Mood et. al.    CHI    7,197,358    6/18/02    3/27/07

Automated Interpretation of T-Wave Alternans Results

   Srivat Krishnamachari    CHI    6,453,191    2/20/01    9/17/02

Analytic Signal Method for Analysis of T-Wave Alternans

   Ali Haghighi-Mood    CHI    6,735,466    9/29/00    5/11/04

Cardiac Pacing to Induce Heart Rate Variability,

   Paul Albrecht et.al    CHI    6,253,107    12/6/99    6/26/01

Generation of Localized Cardiac Measures

   Paul Albrecht et.al    CHI    6,047,206    7/17/97    4/4/00

Assessing Cardiac Electrical Stability

   Paul Albrecht et.al    CHI    5,935,082    5/15/97    8/10/99

Reducing Noise in a Biological Signal

   Paul Albrecht et.al    CHI    5,908,393    4/4/98    5/1/99

Detecting Abnormal Activation of Heart

   Paul Lander et.al    CHI    5,891,047    3/14/97    4/6/99

Method and System for Obtaining a Localized Cardiac Measure

   Paul Albrecht et.al    CHI    5,891,045    7/17/97    4/6/99

Electrocardiogram Noise Reduction Using Multi-Dimentional Filtering

   Paul Lander    CHI    5,827,195    5/9/97    10/27/98

Electrode Connector

   John L. Grant    CHI    5,791,944    10/3/96    8/11/98

Multi-Segment ECG Electrode and System

   Jefferry M. Arnold et.al    CHI    5,724,984    7/17/96    3/10/98

Measuring and Assessing Cardiac Electrical Stability

   Jefferry M. Arnold et.al    CHI    5,713,367    1/26/95    2/3/98

Using Related Signals to Reduce ECG Noise

   Paul Albrecht et.al    CHI    5,704,365    10/14/95    1/6/98

Method and Apparatus for the Improved Electronic Display of Physiologic
Waveforms

   Paul Albrecht et.al    CHI    5,673,702    6/10/94    10/7/97

Method and Apparatus for Assessing Myocardial Electrical Stability

   Jefferry M. Arnold et.al    CHI    5,570,696    1/26/94    1/5/96



--------------------------------------------------------------------------------

Non-US Patents:

 

Patent

   US Patent  No.
Reference      Country of
Issue    Patent
Number    Date of
Issue

Measuring and Assessing Cardiac Electrical Stability

     5,713,367       Germany    69531728.8    10-Sep-03       European Patent   
0746229    10-Sep-03       France    0746229    10-Sep-03       UK    0746229   
10-Sep-03       Italy    0746229    10-Sep-03       Japan    3877761   
10-Nov-06

Analytic Signal Method for Analysis of T-Wave Alternans

     6,735,466       Germany    60016261.3    24-Nov-04       European Patent   
1215996    24-Nov-04       UK    1215996    24-Nov-04       Italy    1215996   
24-Nov-04       Netherlands    1215996    24-Nov-04       Japan    3953323   
11-May-07

Method and Apparatus for the Improved Electronic Display of Physiologic
Waveforms

     5,673,702       Europe    764002    3-Mar-97       Japan    H10509331   
14-Sep-98

Pending Patents:

 

Patent

   Inventor    Assignee    Filing Date

Analyzing Alternans from Measurements of an Ambulatory Electrocard

   Ali Haghighi-Mood et. al.    CHI    12/3/09

Alternans and Cardiac Ischemia

   Lahn Fendelander et. al.    CHI    12/3/09

Alternans and Pharmacological Agents

   Richard Cohen et. al.    CHI    12/3/09

Registered Trademarks:

 

Serial Number    Reg. Number      78707198    3135630    HEARTWAVE 78808902   
3239210    ANALYTIC SPECTRAL METHOD 78725271    3192255    CAMBRIDGE HEART
77062284    3623419    SAM 77062271    3581869    SPECTRAL ANALYTIC METHOD
77062267    3581868    SPECTRAL ANALYTIC MTWA 76116045    2637624    HEARTWAVE
75443721    2517759    WAVESTAR

Unregistered Trademarks:

Micro-V Alternans Sensor

Microvolt T-Wave Alternans

Tradenames:

See Registered and Unregistered Trademarks above.



--------------------------------------------------------------------------------

Service marks:

N/A

Registered copyrights:

N/A

Domain names:

www.cambridgeheart.com

Licenses:

License agreement between Massachusetts Institute of Technology (MIT) and
Cambridge Heart Inc. (CHI) regarding certain patents rights referred to as
“Assessing Myocardial Stability”, dated September 28, 1993, and amendments
thereto.



--------------------------------------------------------------------------------

Schedule 9(p)(iv)

Transactions with Principals

The Company may take the following actions without the prior consent of a
Majority in Interest provided that such actions are approved by a majority of
the Compensation Committee of the Board of Directors:

 

  •  

Provide compensation to employees in excess of $100,000 per year, including
increases in compensation in a manner that the Compensation Committee of the
Board determines to be reasonable and in the best interests of the Company.

 

  •  

Hire additional employees to fill newly created positions and/or to fill
vacancies created by the termination or resignation of any employee on
terms, including the payment of compensation in excess of $100,000 per year,
that the Board of Directors determines are reasonable and in the best interests
of the Company.

 

  •  

Make adjustments to the compensation payable to the Company’s scientific founder
and Chairman of the Company’s Scientific Advisory Board in a manner that the
Board determines to be reasonable and in the best interest of the Company.



--------------------------------------------------------------------------------

Schedule 9(y)

Lockup Providers

Ali Haghighi-Mood

Roderick de Greef

Paul J. McCormick

John F. McGuire

Jeffrey Wiggins

Vincenzo LiCausi



--------------------------------------------------------------------------------

Schedule 12(a)

Excepted Issuances

There are 1,670 shares of Series D Convertible Preferred Stock currently
outstanding, which are convertible into shares of Common Stock of the Company at
a current conversion price of $0.082.

Additionally, four employees were granted stock options in the amounts and at
the exercise prices set forth below:

 

Options    

Exercise

Price

   

Effective

Date

   

Vesting Period

(Years)

    25,000      $ 0.080        9/8/2009        3      70,000      $ 0.090       
2/8/2010        3      30,000      $ 0.090        2/8/2010        3      5,000
     $ 0.090        11/16/2009        3   



--------------------------------------------------------------------------------

Schedule 13

Bridge Lenders

 

Bridge Lenders

   Outstanding Principal Amount  

Luis Martins

   $ 350,000   

Roderick de Greef

   $ 250,000   